Opinion for the court filed by Circuit Judge STARR and Senior Circuit Judge J. SKELLY WRIGHT.
Opinion concurring in the judgment filed by Chief Judge WALD.
Concurring opinion filed by Circuit Judge RUTH BADER GINSBURG.
Dissenting opinion filed by Senior Circuit Judge MacKINNON.
STARR, Circuit Judge and J. SKELLY WRIGHT, Senior Circuit Judge:
William Tavoulareas and his son Peter brought suit for injury to reputation after The Washington Post published a story that said, among other things, that Tavoulareas had used his influence as president of Mobil Corporation to “set up” Peter as a partner in a shipping firm whose business included a multi-million dollar management services contract with Mobil. After a jury trial in the United States District Court for the District of Columbia, Judge Oliver Gasch awarded judgment notwithstanding the verdict to the Post defendants. 567 F.Supp. 651 (D.D.C.1983). A divided panel of this court reinstated the jury’s verdict, 759 F.2d 90 (D.C.Cir.1985), but the full court vacated that portion of the panel opinion and set the case for rehearing en banc, 763 F.2d 1472, 1481 (D.C.Cir.1985).
After a careful review of the entire record in the light most favorable to plaintiff, we are convinced that the only reasonable inference to be drawn is that the “set up” allegation was substantially true. We further hold that Tavoulareas is a limited *44purpose public figure who can recover for defamation only upon clear and convincing proof that defendants acted with actual malice. Because insufficient evidence exists in the record to support a finding of constitutional malice with respect to any of the defendants, we affirm entirely the District Court’s decision.
I.Background
At trial, the parties presented conflicting evidence concerning Mobil’s and Tavoulareas’ involvement with Peter’s shipping firm. The following account adopts the undisputed facts and Tavoulareas’ version of disputed events.
A. Mobil-Samarco-Atlas
William Tavoulareas was at all relevant times president and chief operating officer of Mobil Corporation, the Nation’s second largest oil company and its third largest industrial corporation. In his position at Mobil, Tavoulareas took an active role in the public debate during the 1970’s over the manner in which the United States should respond to the rise of OPEC and the ensuing energy crisis. In particular, Tavoulareas vigorously defended the performance of the oil industry against critics who called for sweeping reforms in the structure and management of the industry, and he publicly advocated less governmental regulation of the industry as the solution to the energy shortage. In addition, he was an important proponent of Mobil’s “Saudi strategy” of dependence on Arab oil supplies at a time when increasing American energy independence became a significant public policy objective.
In 1973, a group of influential Saudis approached Mobil with a plan for a jointly owned shipping company. The group included the Alirezas, a prominent merchant family in Saudi Arabia that had other business relationships with Mobil.1 The plan called for Mobil to furnish the capital for the proposed company, which would transport Saudi crude in its ships. At that time, it was widely anticipated that Saudi Arabia would soon establish a preference system requiring that Saudi crude be shipped in Saudi vessels. If Mobil, which depended heavily on Saudi supplies, were forced to use Saudi-owned ships, much of Mobil’s own large fleet would then be idled. Mobil initially rejected the offer, whereupon the Saudis found another partner, FairfieldMaxwell. The resulting venture was called Samarco — the Saudi Maritime Company. Mobil reassesed its situation in early 1974, reversed its field, and decided to join the Saudi venture.
Under the Samarco arrangement, ships owned by Mobil would be “bareboat-chartered” to Samarco — that is, leased without crews or provisions. Samarco would then “time-charter” the ships back to Mobil with full crews, supplies, and fuel.
Mobil decided that Samarco’s ships should be operated by an independent management company, Atlas Maritime Company. Mobil believed that Atlas could operate the ships at less cost than Mobil2 and that this arrangement would avoid a conflict of interest among the Samarco partners.
Atlas was established by George Comnas in 1974. Comnas met with Tavoulareas in January 1974 and explained that he had just started his own business after leaving his position as managing director of C.M. Lemos & Co., one of the largest Greek shipping concerns. One of Comnas’ assistants at Lemos was Tavoluareas’ son Peter. Peter, 24 and fresh from business school, was working at his first job in the shipping business as a $14,000 per year employee.3 Comnas informed Tavoulareas at the January meeting that he, Comnas, wanted Peter to join his new venture as a principal and *45that Comnas would like to explore the possibility of doing business with Mobil. Tavoulareas then informed Rawleigh Warner, chairman of Mobil’s board of directors, and George Birrell, chairman of Mobil’s Conflicts of Interest Committee, that Peter might join Comnas in performing services for Samarco. Soon thereafter, sometime in the spring of 1974, Tavoulareas personally recruited Comnas to manage Samarco’s ships through Atlas.
In August 1974, Peter left Lemos to become an equity partner at Atlas. Ares Emmanuel, a more experienced but similarly youthful co-worker from Lemos, had also joined Atlas but was provided with a much smaller equity interest in the firm.4 When Peter joined Atlas, Tavoulareas sent a memorandum to Paul Wolfe, executive vice-president of Mobil, stating that he “would no longer be involved with anything as to Atlas and Samarco.” Record Excepts (RE) at 2440; see RE at 2339. Mobil later told the Post that “[f]rom the date Peter Tavoulareas joined Atlas, Mr. Tavoulareas divorced himself from involvement in matters involving business transactions between Mobil and/or SAMARCO with Atlas” and that “[t]his is what Mr. Warner reported to [Mobil’s] Board.” RE at 2344.5 The undisputed record, however, reveals that Tavoulareas involved himself in Samarco-Atlas matters on numerous occasions after Peter joined Atlas. For example, at trial Tavoulareas admitted that he attended and participated in meetings in Geneva in August 1974 and Saudi Arabia in November 1974 at which substantive discussions took place that helped produce the final agreement between Atlas and Samar-co. Tavoulareas conceded that in these meetings he was “representing George Comnas’ [and hence Peter’s] position,” Transcript (Tr.) at 1712, urging the Saudis to accept terms sought by Atlas.
As its inaugural project, Atlas began operating two Mobil-owned ships under contract with Samarco at an annual fee of more than $600,000, with the prospect of additional ships in the future. No other bids were solicited or received for the ship-management contract. By the time the Post published its story, Atlas had received more than $4.5 million in management fees from Samarco.
Shortly after Atlas began operations, Mobil grew disenchanted with Comnas, although there is disagreement among Tavoulareas’ witnesses about whether the dissatisfaction arose from Comnas’ business performance or some alleged misconduct on his part. What is undisputed is that Tavoulareas participated in a meeting, held in Tavoulareas’ office, at which senior Mobil executives decided to seek Comnas’ removal from Atlas. It is also undisputed that Tavoulareas and two other Mobil shipping executives flew to London to notify Comnas of this decision. Comnas was offered and accepted a $30,000 a year, three-year consultancy arrangement with Mobil in return for his resignation from Atlas.
When notified by Mobil of Comnas’ resignation, the Saudi partners in Samarco, who had never been enthusiastic about using an independent management company, expressed promptly their view that the Samarco-Atlas management contract was terminated. Tavoulareas personally urged the Samarco partners to retain Atlas and successfully resisted the Saudi partners’ attempts to take over some of the departed Comnas’ equity interest. Most of that equity soon went to Peter.
After Comnas resigned, Atlas was left without an experienced hand at the helm. Harmon Hoffmann, a senior and highly respected Mobil executive, took over management of Atlas for the next six months, assisting Peter and the latter’s fellow Lemos alumnus, Ares Emmanuel. *46Peter, whose share of Atlas increased from 40 to 75 percent in the wake of Comnas’ departure, then assumed the management duties along with Emmanuel at what had become Peter’s shipping firm.6
In November 1976, more than two years after Peter joined Atlas and over a year after Peter became its principal owner, Tavoulareas and Warner decided to send a letter to Mobil’s quarter-million stockholders informing them that Tavoulareas had not been “actively involved in the planning, negotiation and direction” of Atlas and did “not participate in any decisions regarding the [Samarco-Atlas] relationship because his son, Peter, [was] one of the principals of that marine management firm.” RE at 2650. Although Tavoulareas had formally recused himself from such matters, several of Mobil’s outside directors raised objections to Peter’s involvement in Atlas. Tavoulareas’ potential conflict of interest also attracted the attention of the Securities and Exchange Commission, which conducted an investigation into the Mobil-SamarcoAtlas arrangements but took no enforcement action. The House Subcommittee on Energy and Power and several well-known journalists also investigated the matter.
B. The Post
On November 30, 1979, the Post published a frontpage story stating that
Mobil Oil Corp. president William P. Tavoulareas set up his son five years ago as a partner in a London-based shipping management firm that has since done millions of dollars in business operating Mobil-owned ships under exclusive, no-bid contracts.
The story, which is set forth in full in the Appendix, went on for eighty-five paragraphs to describe the Mobil-Samarco-Atlas arrangements in detail. The article stated, among other things, that Mobil’s board of directors had been assured that Tavoulareas “was not involved in his son’s venture in any way,” but that unidentified sources said that Tavoulareas had nonetheless (1) recruited the shipping executive who set up Atlas; (2) helped negotiate the Samarco-Atlas contract; (3) “personally urged” Comnas to accept Peter as a partner; (4) “played a personal role” in Comnas’ resignation; and (5) “dispatched one of his senior shipping executives, Herman [sic] F. Hoffmann, to London to help run Atlas” after Comnas’ departure. At key points, the story quoted Tavoulareas’ own account of the incidents and included his denials of disputed assertions; in all, more than thirty paragraphs of the article reported Mobil’s version of the events in question.
The Post first became aware of the connection between Atlas and Mobil in 1976 when reporter Robert Woodward received an anonymous note describing the Samarco arrangement. Woodward made some preliminary inquiries, but for a variety of reasons put the matter aside. In 1979, during a period of rising fuel prices, gasoline lines, and increased interest in the Nation’s energy situation, Woodward, by then metropolitan editor of the Post, revived the Atlas matter. He assigned it to Patrick Tyler, a relatively new reporter on the metropolitan staff who had written a few months earlier about the oil shortage (and in a manner which prompted Mobil’s disapprobation).
A short time later, Sandy Golden, a reporter for a suburban newspaper who was ambitious for a job on the Post, telephoned Woodward to offer a lead he hoped to develop into a story about how the president of Mobil set up his son to be an “overnight millionaire.” Upon returning *47Golden’s call on Woodward’s behalf, Tyler learned that Golden had encountered Dr. Philip Piro, a young Johns Hopkins physician and estranged son-in-law of Tavoulareas, and that Piro had offered to discuss Tavoulareas’ involvement with Peter’s rise in the business world. Tyler and Golden met with Piro at The Owl restaurant in Baltimore and interviewed him for several hours. Tyler concluded that Piro had little direct knowledge of Mobil’s business affairs, and that he obviously harbored a grudge against the Tavoulareas family. In view of Piro’s perceived limited value as a source, Tyler informed Golden that he would continue to pursue the story on his own; Golden said he would do likewise.7
Tyler’s research led him to George Comnas, who told the reporter that Tavoulareas recruited him to help establish Samarco and Atlas. Comnas also stated that Tavoulareas requested him to bring Peter into Atlas. Comnas described the Samarco-Atlas arrangements in detail and discussed Tavoulareas’ role in persuading the Saudi partners to accept Atlas as Samarco’s management company. Tavoulareas, according to Comnas, personally asked him to resign from Atlas. Following his own interviews, Tyler learned that Comnas had related substantially the same account to investigators from the House Subcommittee on Energy and Power, who had questioned Comnas in detail and concluded that his story was accurate.
Tyler also interviewed John Kousi, a New York lawyer who served as FairxieldMaxwell’s representative on the Samarco board of directors. Kousi told Tyler that Peter had limited experience and ability, and that, in Kousi’s opinion, Peter’s partnership in Atlas was “a nepotistic act” on the part of Tavoulareas. Kousi also said that Tavoulareas personally negotiated on Atlas’ behalf to obtain the agreement of Samarco’s Saudi partners to the Atlas arrangement. Kousi further stated that Mobil was the moving force in both hiring and firing Comnas.
In preparing the article, Tyler sought repeatedly but unsuccessfully to interview Tavoulareas and other Mobil officials. At trial, Mobil officials explained the company’s refusal to cooperate with Tyler on the ground that in his story earlier in 1979 Tyler had misrepresented statements by Mobil executives. Eventually, however, at Woodward’s urging, Mobil agreed to answer written questions from Tyler. Those answers confirmed the basic outlines of the Samarco arrangement. The responses further stated that, although Mobil’s Board of Directors was told that “Tavoulareas divorced himself from involvement in matters involving business transactions between Mobil and/or SAMARCO with Atlas,” he had in fact been involved in hiring Comnas and played what Mobil called “a minor role” in firing him. RE at 2344-45. Moreover, Mobil confirmed that Tavoulareas had participated in setting up Atlas as an independent management firm, but stated that he had not initiated Peter’s association with Atlas.
Tyler also obtained a transcript of Tavoulareas’ sworn testimony before the SEC’s Enforcement Division in 1977. In that testimony, Tavoulareas acknowledged his key role in the creation of Atlas. He admitted that he knew that Comnas and Peter had discussed going into business together when he, Tavoulareas, recruited Comnas. This transcript, together with the interviews of Comnas and Kousi, the report of the Congressional investigators, and the written responses from Mobil, comprised the Post’s principal sources for its story of November 30, 1979.
Tyler spent one month working on the story, tracking down leads, confirming information, and writing the final article. The story underwent scrutiny from senior editors, including Woodward and national news editor William Greider. The editors *48questioned Tyler about his sources. Counsel for the Post conducted a line-by-line review. Managing editor Howard Simons and executive editor Benjamin Bradlee examined the story before it was cleared for publication. When a copy editor, Christine Peterson, raised questions about the story, Tyler responded with a detailed memorandum that satisfied the Post’s editors that the story was accurate. The Post vigorously contends to this day that it published the story in the belief that it was truthful; at oral argument on rehearing en banc, the Post reaffirmed its continued belief in the story’s accuracy.
William and Peter Tavoulareas brought libel actions against the Washington Post Company, Benjamin Bradlee, Robert Woodward, Patrick Tyler, and Sandy Golden.8 Plaintiffs claimed they were falsely defamed both by the November 30 article and by a follow-up Post story on December 1. The suit against the Post was consolidated with a separately filed action brought against Dr. Piro for slander. The District Court subsequently determined that William Tavoulareas was a limited public figure for purposes for the case but that Peter was not. RE at 696-97, 709-29.
On July 30,1982, a jury found that Brad-lee and Woodward were not liable to either of the plaintiffs and that the Post, Tyler, and Golden were not liable to William Tavoulareas for the December 1 article and not liable to Peter for either article. The jury did, however, return a general verdict against the Post, Tyler, and Golden for the November 30 article, awarding William Tavoulareas $250,000 in compensatory and $1.8 million in punitive damages. The jury also found Piro liable to both Tavoulareases for slander.
The District Court subsequently entered judgment notwithstanding the verdict (j.n. o.v.) for Piro and for the Post defendants against William Tavoulareas. Appeals were then brought to this court challenging the judgments n.o.v. and attacking the trial court’s determination that William Tavoulareas was a limited public figure.
II. Public Figure
In New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), the Supreme Court first recognized that traditional actions for defamation might interfere with First Amendment rights of free expression. Discerning in the First Amendment a demand that writers and speakers enjoy enough “breathing space” to avoid self-censorship and encourage “debate on public issues [that is] uninhibited, robust, and wide open,” id. at 270, 84 S.Ct. at 721, the Court held that a public official could recover damages for libel only by showing that the allegedly defamatory statement was made with “ ‘actual malice’ — that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” Id. at 279-80, 84 S.Ct. at 726. In Curtis Publishing Co. v. Butts, 388 U.S. 130, 87 S.Ct. 1975, 18 L.Ed.2d 1094 (1967), this constitutional protection was applied to speech concerning “public figures” who were not government officials, but who nonetheless “often play an influential role in ordering society.” Id. at 164, 87 S.Ct. at 1996 (Warren, C.J., concurring). But in Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974), the Court declined to extend the actual malice rule to speech about private individuals.
Gertz held that the extent of the constitutional privilege varies with the strength of the government’s legitimate interest in protecting individual reputation. This interest is strongest when the state protects private citizens whose actions reflect a decision to shield their lives from public scrutiny. Such persons are typically “more vulnerable to injury than public officials and public figures [and] more deserving of recovery.” Id. at 345, 94 S.Ct. at 3010. The state’s interest is correspondingly weaker with respect to government officials and others who “assume[] [a] role of especial *49prominence in the affairs of society ... [that] invite[s] attention and comment.” Id. This is true partly because public figures “usually enjoy significantly greater access to the channels of effective communication and hence have a more realistic opportunity to counteract false statements than private individuals normally enjoy.” Id. at 344, 94 S.Ct. at 3009. More important, “by reason of the notoriety of their achievements or the vigor and success with which they seek the public’s attention,” id at 342, 94 S.Ct. at 3008, public figures voluntarily “run[ ] the risk of closer public scrutiny than might otherwise be the case.” Id. at 344, 94 S.Ct. at 3009. Moreover, “[o]ur citizenry has a legitimate and substantial interest in the conduct of such persons, and freedom of the press to engage in uninhibited debate about their involvement in public issues and events is as crucial as it is in the case of ‘public officials.’ ” Butts, 388 U.S. at 164, 87 S.Ct. at 1996. (Warren, C.J., concurring).
The Supreme Court has identified two classes of public figures in addition to government officials: general purpose and limited purpose public figures. “In some instances, an individual may achieve such pervasive fame or notoriety that he becomes a public figure for all purposes and in all contexts. More commonly, an individual voluntarily injects himself or is drawn into a particular public controversy and thereby becomes a public figure for a limited range of issues.” Gertz, 418 U.S. at 351, 94 S.Ct. at 3013. The extent of the individual’s participation in public affairs and assumption of the risk of adverse publicity determines the weight of the government’s interest in protecting his or her reputation.
Whether (and to what extent) a person is a public figure is a matter of law for the court to decide. Rosenblatt v. Baer, 383 U.S. 75, 88, 86 S.Ct. 669, 677, 15 L.Ed.2d 597 (1966); Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1293 n. 12 (D.C.Cir.), cert. denied, 449 U.S. 898, 101 S.Ct. 266, 66 L.Ed.2d 128 (1980). This is a difficult and sensitive exercise unsusceptible to the application of rigid or mechanical rules. See, e.g., Rosanova v. Playboy Enterprises, Inc., 411 F.Supp. 440, 443 (S.D. Ga.1976) (“Defining public figures is much like trying to nail a jellyfish to the wall.”), affd, 580 F.2d 859 (5th Cir.1978). In this circuit, our determination is guided by Waldbaum.
A person becomes a general purpose public figure only if he or she is “a well-known ‘celebrity,’ his name a ‘household word.’ ” Waldbaum, 627 F.2d at 1294. Such persons have knowingly relinquished their anonymity in return for fame, fortune, or influence. They are frequently so famous that they “may be able to transfer their’ recognition and influence from one field to another.” Id. at 1294 n. 15. Thus, it is reasonable to attribute a public character to all aspects of their lives. William Tavoulareas is a highly prominent individual, especially in business circles, but his celebrity in society at large does not approach that of a well-known athlete or entertainer—apparently the archetypes of the general purpose public figure. See, e.g., [Johnny] Carson v. Allied News Co., 529 F.2d 206 (7th Cir.1976); Chuy v. Philadelphia Eagles Football Club, 431 F.Supp. 254 (D.C.Pa.1977), aff'd, 595 F.2d 1265 (3d Cir.1979) (en banc). The standard as generally applied is a strict one; the Supreme Court has not found anyone to be a general public figure since Butts. In view of the stringent standards applicable to this category of public figure, we have no difficulty in upholding the District Court’s conclusion that the plaintiff was not a general purpose public figure.
Although few persons attain the level of notoriety to be public figures in all contexts, many individuals may be public figures for the more limited purpose of certain issues or situations. Waldbaum sets out a three-step inquiry to identify these limited-purpose public figures. First, we isolate the controversy at issue, because the scope of the controversy in which the plaintiff involves himself defines the scope of the public personality. The controversy must be public both in the sense that “persons actually were discussing” it, 627 F.2d at 1297, and that “persons beyond the im*50mediate participants in the dispute [are likely] to feel the impact of its resolution.” Id. Second, we examine the plaintiffs role in the controversy, to be sure that it is more than “trivial or tangential.” Id. An individual does not forfeit the full protection of the libel laws merely by stating a position on a controversial issue if he or she is not a principal participant in the debate or is unlikely to have much effect on its resolution. See Gertz, 418 U.S. at 351-52, 94 S.Ct. at 3012-13. Finally, we determine if the alleged defamation was germane to the plaintiffs participation in the controversy. Waldbaum, 627 F.2d at 1298.
The Waldbaum inquiry provides a uniform approach to identifying those individuals whose voluntary participation in public life and whose access to the media have reduced the state’s interest in protecting them from the risk of defamation. Waldbaum thus provides us with useful analytic tools; nevertheless, the touchstone remains whether an individual has “assumed [a] role[ ] of especial prominence in the affairs of society ... [that] invite[s] attention and comment.” Gertz, 418 U.S. at 345, 94 S.Ct. at 3009.
Applying these principles to the case at hand, we first consider the possibility that Tavoulareas was a limited public figure for the purpose of the controversy over whether the management and structure of the United States’ private oil industry was in need of alteration or reform. Examining the oil shortages of the 1970’s, numerous public officials, pundits, and commentators criticized both the performance and integrity of the major, integrated oil companies. Many reform proposals were publicly advanced and considered, including measures to break up or divest the large oil companies, increase their taxes, install government representatives on their boards of directors, and subject them to more intensive federal regulation.
We have held in Waldbaum that “[b]eing an executive within a prominent and influential company does not by itself make one a [limited purpose] public figure.” 627 F.2d at 1299. We reaffirm that principle today. But that is not to say that an individual’s position as president and chief operating officer of one of the world’s largest multinational corporations, with a quarter-million stockholders, is irrelevant to whether that person has “invite[d] attention and comment” with respect to public issues affecting his business dealings. This is especially true when that industry— and the company itself — is at the center of a vigorous public debate touching on a vital national interest.
More specifically, Tavoulareas avowedly attempted to “thrust [Mobil and himself] to the forefront” of the national controversy over the state of the oil industry. In November 1979, for example, Tavoulareas made the following telling observations in a speech:
As you know, Mobil has gotten the reputation of being probably the most outspoken company on public issues, through our newspaper advocacy advertising and other public statements. It’s not always comfortable being in the limelight, particularly when the President of the U.S. calls us perhaps the most irresponsible company in the country. But we think the effort has been worth making and we’re going to go on with it. We see positive results in the press and in our meetings with elected officials.
RE at 302; cf. RE at 470. Even more than Eric Waldbaum (whom this court, speaking through Judge Tamm, found to be a limited public figure with respect to his business dealings), Tavoulareas was not “merely a boardroom president whose vision was limited to the balance sheet. He became an activist, projecting his own image and that of [Mobil] far beyond the dollars and cents aspects of marketing.” 627 F.2d at 1300.
Mobil and Tavoulareas played substantial roles in spearheading a public counterattack on the movement for reform of the oil industry. The 500-page “Public Figure Index” — a collection of news clippings and the like, submitted by the Post — attests to the undisputed fact that Tavoulareas was outspoken in defending the oil industry’s performance, see, e.g., RE at 455, in blaming the oil crisis on government regulation *51and interference with the free market, and in advocating rejection of efforts to further regulate or alter the oil industry. He made speeches, testified before Congress, RE at 304-67, published articles, RE at 378-97, and through Mobil’s publicity apparatus enjoyed continuing access to the media, RE at 419-63. Even more than his counterparts in the industry, Tavoulareas sought and received public attention on the management and operations of the Nation’s oil companies.9 Having “stepp[ed] into the public spotlight ... he must take the good with the bad.” Waldbaum, 627 F.2d at 1294-95.
Public policy toward the oil industry was clearly a controversial subject that “was being debated publicly and ... had foreseeable and substantial ramifications for non-participants.” Id. at 1297. Although only a “few [participants] can have the necessary impact,” id. at 1297 n. 27, on such a broadly-defined controversy, Tavoulareas’ widely-reported, influential public role in the debate as president of Mobil eminently qualified him as a public figure.
Waldbaum’s final requirement, namely germaneness of the publication to the controversy, was also satisfied by the Post article. The story of Mobil’s president and his junior-executive son, who achieved great business success early in life, sought to provide the public with “a rare glimpse into corporate behavior at the top of one of the largest publicly held international oil companies.” II12. The alleged nepotism by Tavoulareas was not “wholly unrelated” to a public controversy where the credibility and integrity of representatives of the oil industry had become an issue. 627 F.2d at 1298; see, e.g., RE at 570. In our view, the Waldbaum criteria are abundantly satisfied here.
In addition, Judge Gasch found Tavoulareas to be a public figure for purposes of a more narrowly defined controversy concerning the Mobil-Samarco-Atlas arrangement. Tavoulareas acknowledges that the Post article was germane to that arrangement, but disputes whether it was a “public” controversy within the meaning of Gertz, Waldbaum, and Firestone.10 Like the District Court, we conclude that it was.
The involvement of Mobil, Tavoulareas, and Peter in the Samarco-Atlas arrangement attracted the attention of journalists and government officials long before the November 30,1979 article appeared. Mobil publicly announced the Samarco-Atlas deal in 1974, albeit without mentioning Peter’s involvement. RE at 629. After consultation with Tavoulareas, Mobil officials subsequently decided to publicize Peter’s involvement in the arrangement by releasing the information to a “widely read oil industry periodical.” Tr. at 1880-81. Thereafter, a number of journalists, including reporters from The New York Times and Jack Anderson’s office, contacted Mobil about Samarco and Atlas. RE at 1420-22; see also RE at 2464; Tr. at 2435.11
In light of various inquiries, Tavoulareas, along with Mobil’s Chairman Rawleigh Warner, decided to disclose in a letter to Mobil’s shareholders that Peter was a principal in Atlas and that, as a result, Tavoulareas had formally recused himself from Samarco-Atlas matters. RE at 2440-42, 2650.12 In presenting his side of the story to Mobil’s shareholders, Tavoulareas reached an audience of more than a quar*52ter-million people, a group larger than the circulation of most daily newspapers.
Shortly after the Mobil shareholder letter, the SEC launched an investigation into Tavoulareas’ relationship to Samarco and Atlas. Tavoulareas vigorously defended his conduct in sworn testimony before the SEC staff in March of 1977. RE at 2399-2460. Ten days prior to publication of the Post article, Congressman John Dingell, Chairman of the House Subcommittee on Energy and Power, wrote the Chairman of the SEC requesting the Commission to reopen its investigation on the basis of information unearthed by Congressional investigators indicating that “Tavoulareas may have been actively involved in the formation and operation of both Samarco and Atlas, notwithstanding the potential conflict of interest and his denials of participation.” RE at 2466.
Not only were “persons actually ... discussing” the extent and propriety of Tavoulareas involvement in Samarco-Atlas matters prior to the Post article, Waldbaum, 627 F.2d at 1297, but “a reasonable person would have expected persons beyond the immediate participants in the dispute to feel the impact of its resolution,” id. (footnote omitted). Highly respected outside members of Mobil’s board of directors — including Ambassador George McGhee, Fred Borch, chairman of General Electric, and Albert Williams, president of IBM — specifically objected to the arrangements Mobil’s management had made with respect to Peter, and had raised their concerns directly with Mr. Warner. Tr. at 3585-86; see also Tr. at 1814-15. Mobil’s outside directors were worried that the appearance of a conflict of interest would hurt Mobil’s public image and thereby have an adverse impact on Mobil’s shareholders. GE’s Borch, for example, “urged [Warner] to urge Tavoulareas Sr. to get out of his relationship with his son and put him in a different business. If he wanted to put him in a business, put him in one that does not affect Mobil____” Tr. at 3551. Ambassador McGhee opposed Peter’s involvement in Atlas from the outset, expressing the view that the arrangement was “bad policy and precedent for the company” and would “expose [Tavoulareas and his son] to the risks of possible adverse criticism, even investigations by Congressional committees.” Tr. at 1795-96 (emphasis added); see also RE at 2670. Having opened these matters for public scrutiny by going forward in the face of considered objections by leading businessmen serving on his own board, and then publicizing the affair to the press and to Mobil’s shareholders, Tavoulareas could scarcely expect all ensuing commentary on these arrangements to be favorable.13
In sum, we find abundant evidence of the already “public” nature of this subject in the activities of both government and corporate officials. When, in Judge Tamm’s words, we “look at the facts, taken as a whole, through the eyes of a reasonable person,” Waldbaum, 627 F.2d at 1293, we conclude that Tavoulareas was a public figure for purposes of this publication, and that the Post was therefore “entitled to act on the assumption that [he] voluntarily exposed [himself] to increased risk” of critical comment and publicity. Gertz, 418 U.S. at 345, 94 S.Ct. at 3010.
III. Post Defendants
It is now well settled that, in the face of the countervailing demands of the First Amendment, a public figure such as Tavoulareas may recover for injury to reputation “only on clear and convincing proof” that the defamatory falsehood was made with “actual malice.” Gertz, 418 U.S. at 342, 94 S.Ct. at 3008. It is equally well established that the standard of actual malice requires *53proof not merely that the defamatory publication was false, but that the defendant either knew the statement to be false or that the defendant “in fact entertained serious doubts as to the truth of his publication.” St. Amant v. Thompson, 390 U.S. 727, 731, 88 S.Ct. 1323, 1325, 20 L.Ed.2d 262 (1968); see also Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 106 S.Ct. 1558, 1567, 89 L.Ed.2d 783 (1986) (Stevens, J., dissenting) (“For [the actual malice] standard to be met, the publisher must come close to wilfully blinding itself to the falsity of its utterance.”) (footnote omitted). Moreover, the burden of proof imposed on public figures is significantly more onerous than the usual preponderance of the evidence standard. See, e.g., Long v. Arcell, 618 F.2d 1145, 1148 (5th Cir.1980), cert. denied, 449 U.S. 1083, 101 S.Ct. 869, 66 L.Ed.2d 808 (1981); Nader v. De Toledano, 408 A.2d 31, 49 (D.C.1979), cert. denied, 444 U.S. 1078, 100 S.Ct. 1028, 62 L.Ed.2d 761 (1980). The requirement of “clear and convincing” proof of actual malice, initially articulated by the Supreme Court in Sullivan, “administers an extremely powerful antidote to the inducement to media self-censorship of the common-law rule of strict liability for libel and slander.” Gertz, 418 U.S. at 342, 94 S.Ct. at 3008.
On the basis of its careful review of the entire record, the District Court concluded that there was not “sufficient evidence in the record from which a jury could reasonably find, by clear and convincing proof, that the [Post] defendants published the November 30 article with actual malice.” 567 F.Supp. at 653-64 (footnote omitted). In reaching this decision, Judge Gasch applied the traditional standard for overturning a jury verdict: “A trial court may grant Q.n.o.v.] only when ‘the evidence, together with all inferences that can reasonably be drawn therefrom[,] is so one-sided [in favor of the moving party] that reasonable men could not disagree on the verdict.’ ” Id. at 652 (quoting Vander Zee v. Karabatsos, 589 F.2d 723, 726 (D.C.Cir. 1978), cert. denied, 441 U.S. 962, 99 S.Ct. 2407, 60 L.Ed.2d 1066 (1979)).14 The District Court considered all the evidence in the light most favorable to Tavoulareas and abstained from assessing the credibility of witnesses or weighing the evidence. We follow the same course. Based upon our review of the entire record in this case, we agree with Judge Gasch’s dispositive conclusion.
In reaching this conclusion, we apply a standard of review that all the parties, amici, and the District Court have agreed is correct. Specifically, by virtue of the First Amendment nature of this litigation, the jury verdict must be measured, on the basis of an independent examination, against the heavy burden of proof imposed on a plaintiff who is a public figure:
In reviewing a defamation verdict, courts must exercise particularly careful review. They “must ‘make an independent examination of the whole record,’ ... so as to assure [themselves] that the judgment does not constitute a forbidden intrusion on the field of free expression.” New York Times v. Sullivan, 376 U.S. 254, 285, 84 S.Ct. 710, 729, 11 L.Ed.2d 686 (1964) (quoting Edwards v. South Carolina, 372 U.S. 229, 235, 83 S.Ct. 680, 683, 9 L.Ed.2d 697 (1963)).
Supplemental Brief for Appellant at 9; see also Supplemental Brief for Appellees at 6-7; Brief Amicus Curiae of the American Legal Foundation in Support of Appellant at 7; Brief of the Reporters Committee for Freedom of the Press and Radio Television News Directors Association as Amici Curiae in Support of Appellees at 22-23; 567 F.Supp. at 653-54.
The parties, at our instance, have devoted enormous effort to the difficult enterprise of discerning the precise meaning of Bose Corp. v. Consumers Union, 466 U.S. 485, 104 S.Ct. 1949, 80 L.Ed.2d 502 (1984) (mandating independent judicial review of evidence of actual malice, but leaving unresolved the extent of that review). The District Court was, of course, not faced *54with this inquiry; the decision granting j.n.o.v. antedated Bose by almost exactly one year. From Bose, the parties have argued sharply divergent positions. Under one view, Bose’s mandate of de novo review means precisely that, with no deference at all to be accorded any jury finding germane to actual malice. See Supplemental Brief for Appellees at 6-16. Under the contrary view, Bose does not alter the traditional rules governing the review of jury verdicts and thus judicial deference is constitutionally mandated to presumed jury findings of underlying facts, evaluations of credibility, and the drawing of inferences. See Supplemental Brief for Appellant at 9-19. Notwithstanding these divergent positions, however, it is undisputed that Bose at least reaffirmed Sullivan’s mandated duty of independent review. See, e.g., Supplemental Brief for Appellant at 9 (“In Bose ... the Court reaffirmed that ‘Judges, as expositors of the Constitution, must independently decide whether the evidence in the record is sufficient to cross the constitutional threshold that bars the entry of any judgment that is not supported by clear and convincing proof of “actual malice.” ’ ”) (quoting Bose, 466 U.S. at 511, 104 S.Ct. at 1965).
The somewhat murky dispute that has consumed this litigation in its later phases is whether Bose went further and sanctioned independent review as to findings of underlying facts, evaluations of credibility, and the drawing of inferences. It is this issue — the existence and application of this possible additional aspect of Bose —that we believe, upon reflection, we need not decide. We have concluded that sailing into these uncharted waters is unnecessary to the proper and principled disposition of this case. Bearing in mind the exacting standard of clear and convincing proof of actual malice, we are persuaded that, when we faithfully apply the traditional j.n.o.v. standards in this First Amendment context, Judge Gasch was manifestly correct.
The dissent complains that we have evaded this complex constitutional issue only by “rejecting] entirely plausible (if not inevitable) interpretations of the article.” Dissent at 810. But in determining what defamatory meaning the article is capable of bearing, we perform the quintessential function of the court in defamation actions, as the dissent forthrightly acknowledges. See Dissent at 817 (“It is for the court to determine whether a particular communication is capable of bearing a defamatory meaning.”) (emphasis in original).
The dissent vehemently insists that we abandon the role of the court and invade the jury’s function in upholding the District Court’s grant of j.n.o.v. The dissent accuses us of “discarding] those traditional [j.n. o.v.] standards,” by “proceeding] to make [our] own assessment of witness credibility” and “disregarding] controlling reasonable inferences in favor of the verdict.” Dissent at 810-11. These accusations are repeated sporadically throughout our dissenting colleague’s opinion. But they are ultimately without foundation. We are satisfied that the District Court did not trench on the jury’s function, and we have been mindful ourselves to avoid any such usurpation.
The only example that the dissent presents of our alleged “reassessment” of witness credibility is in our determination that the “set up” allegation is substantially true. See infra pp. 783-86. But this allegation fails to recognize that the fact that Tavoulareas “set up” Peter in Atlas— the defamatory sense that we attribute to the article as a matter of law — is clear beyond reasonable dispute. Indeed, as will become evident, we rely on Tavoulareas’ own testimony and on facts undisputed by him to make this finding.
The dissent’s final grievance — that we disregard reasonable inferences drawn by the jury — is also echoed in Chief Judge Wald’s concurrence, which notes that “throughout its opinion [the majority] scrutinizes the inferences to be drawn from evidence of actual malice far more rigorously than [the] ordinary judgment n.o.v. standard would permit.” Concurring Opinion at 804. Chief Judge Wald suggests that we tackle the knotty constitutional issue regarding what constitutes independent review under Bose, so we could properly reach the conclusion as to the absence *55of actual malice. Both the dissent and the concurrence, with all respect, misapprehend the inquiry we undertake. We consistently grant to Tavoulareas all reasonable inferences that could be drawn from the evidence, including all issues of witness credibility. As all agree, long before Bose and without the benefit of any construction of its unelaborated standard, reviewing courts carefully and independently reviewed findings of fact and rejected jury verdicts when all favorable inferences did not constitute clear and convincing evidence of actual malice. See Edwards, 372 U.S. at 235, 83 S.Ct. at 683 (court must “make an independent examination of the whole record” in First Amendment cases); Sullivan, 376 U.S. at 285, 84 S.Ct. at 728-29 (same, citing Edwards); St. Amant, 390 U.S. 727, 88 S.Ct. 1323 (finding insufficient evidence of actual malice to support jury verdict). That traditional undertaking in defamation jurisprudence is precisely the task before us today.
Accordingly, we have at every turn accepted only undisputed facts or Tavoulareas’ version of disputed facts, avoided any evaluations of credibility, and credited all permissible inferences the jury may have drawn favorably to Tavoulareas. Having done so, we nonetheless are constrained to conclude that the evidence is insufficient to constitute clear and convincing evidence of actual malice.
A. Defamation and Falsity
1. Interpretation of the Article
The theme of the November 30, 1979 article was set forth in its headline and lead sentence: that William Tavoulareas “set up” Peter as a partner in a business managing Mobil-owned ships. Peter, the article reported, had in 1974 been a 24-year-old, $14,000 per year shipping clerk with the Lemos firm, but “with the help of Mobil” five years later owned 45 percent of a newly formed shipping management firm, Atlas Maritime Co. “[T]he overall thrust of the article was that William Tavoulareas improperly set up his son in business and made sure the business would prosper.” Reply Brief for Appellant at 21-22; see Brief for Appellant at 70; 567 F.Supp. at 660.
Tavoulareas advances several possible defamatory interpretations of this “set up” allegation.15 His primary contention, and one adopted by the dissent, Dissent at 820-21, is that “[t]he November 30 article was reasonably understood to mean that plaintiff misused Mobil assets by engineering the entire Mobil-Samarco-Atlas arrangement for the benefit of his son, to the detriment of Mobil shareholders.” 16 Brief *56for Appellant at 26 (emphasis added). The District Court squarely rejected as untenable that construction of the article. 567 F.Supp. at 660. We agree.17
In a libel case, it is the role of the court to determine whether the challenged statement is “capable of bearing a particular meaning” and whether “that meaning is defamatory.” Restatement (Second) Of Torts § 614(i), at 311 (1977); see McBride v. Merrell Dow and Pharmaceuticals, Inc., 717 F.2d 1460, 1463 (D.C.Cir.1983). In making this determination, a court is to consider both the words themselves and the entire context in which the statement occurs. See Ollman v. Evans, 750 F.2d 970, *57982-83 (D.C.Cir.1984) (en banc), cert. denied, 471 U.S. 1127, 105 S.Ct. 2662, 86 L.Ed.2d 278 (1985). The jury’s proper function, in turn, is to determine whether a statement, held by the court to be capable of a defamatory meaning, was in fact attributed such a meaning by its readers. Restatement (Second) Of Torts § 614(2).
The statement that “a father set up his son in business” would ordinarily mean to a reasonable reader that the father provided the son with the means or opportunity by which the latter could assume a position of responsibility in a business venture or commercial firm. See Webster’s Third New International Dictionary 2079 (unabridged ed. 1981). In our view, when the term “set up” is employed in a familial context, it implies that one family member provided an opportunity to another family member on the basis of kinship, not merit. Accordingly, we hold that the article, as a matter of law, can reasonably be interpreted as capable of bearing a defamatory meaning, namely that Tavoulareas, as president of Mobil, made it possible for Peter to become a partner in Atlas and then helped to ensure that the business would prosper because Peter was his son. This, in our view, is the normal, everyday reading of the article. The headline and lead sentence, generally reliable indicators of an article’s content, clearly convey this meaning.18 This meaning is defamatory in that it accuses Tavoulareas of nepotism — furthering his son’s business career — which might “tend[] to injure [him] in his trade, profession or community standing, or lower him in the estimation of the community.” Afro-American Publishing Co. v. Jaffe, 366 F.2d 649, 654 (D.C.Cir.1966) (footnote omitted).
As we have observed, Tavoulareas’ proffered interpretation is much broader. He (and the dissent) contend that the article is capable of bearing the interpretation that Tavoulareas “set up” the entire MobilSarmarco-Atlas relationship to benefit Pe-' ter. Thus, before passing to a consideration of the falsity vel non of the “set up” allegation, we first consider this asserted, much different, broader reading. For the reasons that follow, we reject Tavoulareas’ construction and interpret the language according to its common usage. As did Judge Gasch, we hold as a matter of law that the article is incapable of bearing the interpretation Tavoulareas advances.19
As the District Court correctly observed, the Post’s allegation that Tavoulareas “set up” his son in Atlas is entirely different from the claim that the Post asserted that the creation of the entire Mobil-SamarcoAtlas relationship was a nepotistic act. 567 F.Supp. at 660 & n. 16. The article clearly says the former, not the latter. The article simply will not reasonably bear Tavoulareas’ interpretation, as evidenced by his failure to cite anything in the article itself to support this reading. See Brief for Appellant at 25-29; Reply Brief for Appellant at 16.20 Indeed, the article discussed at *58length Mobil’s legitimate business reasons for participating in Samarco, namely its anticipation of Saudi flag preference requirements and favorable Saudi financing. ¶¶ 38-44, 51.
The dissent ignores the specifics of the article, complaining instead that “[t]he entire discussion of the legitimate business reasons in the Post article is perjorative.” Dissent at 821. In our view, the dissent’s reliance on the “tone” of the article is entirely misplaced. The article expressly buttressed the credibility of Mobil’s stated business reasons for joining Samarco. The story specifically reports that the other non-Saudi partner in Samarco, FairfieldMaxwell, joined on the basis of the same “anticipated benefits.” II43. Needless to say, Fairfield-Maxwell had no interest in participating in Samarco to benefit Peter. Rather, as the article itself reported, Fair-field-Maxwell was of the view that Peter’s involvement in Atlas, although nepotistic, would not preclude the successful and profitable operation of Samarco. II27. We cannot accept the dissent’s tortured attempt to discern some dark, hidden meaning in the article when the plain words of the piece explicitly rebut that meaning.21
Tavoulareas relies heavily on internal unpublished Post memoranda to establish the meaning of the article. This will not do. Nothing in law or common sense supports saddling a libel defendant with civil liability for a defamatory implication nowhere to be found in the published article itself.22 In addition to the internal *59memoranda, the dissent cites two other items of extrinsic evidence as relevant to a determination of the article's meaning.23 First, much is made of the “public interpretation” of the Post article. Dissent at 819 n. 25. Assuming arguendo that such evidence bears on our legal determination, the items earmarked by the dissent are utterly incapable of supporting Tavoulareas’ interpretation; if anything, these items support our interpretation of the article.24 Second, the dissent pounces upon a single passage from the Post's closing argument at trial and attempts by that maneuver to characterize the Post as in fact accepting Tavoulareas’ interpretation of the article. See Dissent at 822-23.25 This is grasping *60at straws. From the time the article was published to its appearance before this court en banc, the Post has steadfastly interpreted the article as saying that Peter was “set up” in Atlas, not that the entire Mobil-Samarco-Atlas arrangement was set up for Peter.26 This is hardly surprising, for as we have held as a matter of law, the article is incapable of bearing Tavoulareas’ and the dissent’s distorted interpretation. Because the piece is capable, however, of bearing the narrower but nonetheless defamatory meaning that Tavoulareas “set up” his son in Atlas, we proceed to consider the truth or falsity of this allegation.
Tavoulareas, it should be noted, would pretermit entirely our consideration of truth or falsity, maintaining that the court should not consider the question in reviewing the jury verdict in his favor. Brief for Appellant at 17a-17b. We emphatically disagree.27 Tavoulareas w;as required to prove falsity at trial in order to prevail. Philadelphia Newspapers, 106 S.Ct. at 1563; Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 215-16, 13 L.Ed.2d 125 (1964). Moreover, the defendants never conceded this bedrock element of plaintiff’s case; quite to the contrary, they have adamantly maintained throughout these proceedings that the evidence of the story’s truth (or substantial truth) precludes any reasonable inference of actual malice. See 567 F.Supp. at 654 n. 9; Brief for Appellees at 18. In turn, Tavoulareas himself has relied on evidence of falsity in his effort on appeal to establish actual malice, see, e.g., Brief for Appellant at 54, and the District Court found the evidence of the story’s truth highly relevant to its decision to grant j.n.o.v. on the issue of actual malice. See 567 F.Supp. at 659-61. More fundamentally, the truth or falsity of allegedly defamatory speech must be considered if we are properly to balance the individual interest “in vindicating a reputation that is wrongly sullied,” Brief for Appellant at 17c (emphasis added), against the community’s interest in free speech. See Philadelphia Newspapers, 106 S.Ct. 1558. We reject the extravagant suggestion that we ignore evidence of truth in reviewing the reasonableness of the jury’s finding that the Post article was unprotected by the First Amendment.
2. The Undisputed Evidence of Truth
The undisputed evidence at trial, including plaintiff’s own testimony, precludes any reasonable inference that the central allegation of the challenged article — that Tavoulareas “set up” Peter in *61Atlas — was false. Tavoulareas repeatedly testified at trial that by December 1973 he knew that Peter’s supervisor at Lemos, Comnas, was planning to leave Lemos and form a joint venture company. Tr. at 1275-76,1293,1433,1635,1647. According to his own testimony, Tavoulareas also knew by late 1973 that Comnas had offered Peter a partnership position in that venture. Tr. at 1293; see also Tr. at 1278, 1455.28 What is more, Tavoulareas testified that he thought it likely that Comnas made the offer to Peter not because of Peter’s modest qualifications as a young and inexperienced junior executive but in order “to make sure he got business from Mobil.” Tr. at 1648; see also Tr. at 1295-96, 1455,1516; cf. Tr. at 1656 (testimony of Tavoulareas that as of 1974 Peter was young and needed more training in shipping business); Tr. at 3080 (uncontradicted testimony of Kousi, a Samarco director, to same effect).
In the spring of 1974, with Tavoulareas fully aware that Comnas was trying to “curry favor” with him by offering Peter a share of Comnas’ venture, Tr. at 1516, Tavoulareas flew to London to ask Comnas “if [Comnas] was interested in taking over the management” of Samarco’s ships. RE at 2443-46; see also RE at 2344-45, Tr. at 1534 (“I [Tavoulareas] more than anybody else was responsible for bringing [Comnas] into [the management of Samarco’s ships] ...”); Tr. at 1289-91, 3423, 3349. But cf. Dissent at 826-27 (recounting evidence that Comnas was recruited by Mobil as a corporate entity, including actions of its chairman, Rawleigh Warner, rather than by Tavoulareas, notwithstanding Tavoulareas’ own uncontradicted testimony).29 Thereupon, Comnas created Atlas to manage Samarco’s ships, and Peter — until then an assistant at Lemos — joined Atlas as a part owner. RE at 2421-22, 2426-28; 3141. By itself, the undisputed fact that Tavoulareas personally recruited Comnas to manage Samarco’s ships (ultimately through the vehicle of Atlas Maritime) shortly after learning that Peter had an outstanding offer from Comnas goes far toward justifying the charge that Tavoulareas “set up” his son in Atlas. See 567 F.Supp. at 659 (finding that Tavoulareas’ *621977 SEC testimony, describing this sequence of events, “provided Tyler with a sufficient basis for [his set up] allegation”).
But that is not all. The record abounds with uncontradicted evidence of nepotism in favor of Peter. The record unmistakably reveals that Tavoulareas remained personally involved in the Samarco-Atlas arrangement after Peter left Lemos and took on his partnership position at Atlas. In August 1974, only days after Peter joined Atlas as a partner, Tavoulareas took Peter — without Comnas — to Geneva to meet the Alirezas. Tr. at 1305-06. This father-and-son trip to Geneva commenced after Tavoulareas “sent a memorandum to Paul Wolf[e] to tell him [Tavoulareas] would no longer be involved with anything as to Atlas and Samarco” and thus to bypass him on all Atlas matters beyond Wolfe’s authority in favor of Rawleigh Warner, Mobil’s chairman. RE at 2440; see RE at 2339; see also Tr. at 1332-33, 1464-65; cf. RE at 2344 (Mobil’s pre-publication letter sent to Tyler claiming that “[f]rom the date Peter Tavoulareas joined Atlas, Mr. Tavoulareas divorced himself from involvement in matters involving business transactions between Mobil and/or SAMARCO with Atlas.”) At a luncheon gathering in Geneva, Tavoulareas and a Mobil subordinate engaged in substantive discussions with the Alirezas regarding the tentative Samarco-Atlas contract. During that conversation, Tavoulareas and his Mobil colleague argued in favor of Atlas’ position that Atlas should be independent of Samarco and that its compensation should include both a minimum fee and an equity interest in the ships it managed. Tr. at 1712. See generally RE at 2587-2590 (Peter’s written summary of the meeting). Although the Alirezas were of the view that Samarco should have “clean cut control of the management group[,] ... [t]his course of action was opposed by ... Mobil” and Mobil’s pro-Atlas position on this fundamental issue prevailed. RE at 2587.
Thereafter, Tavoulareas’ personal involvement in building up Atlas, with Peter then an equity partner in the firm, continued unabated. In November 1974, at a social gathering in Saudi Arabia, Tavoulareas attempted to convince Ahmed Alireza to accept Atlas’ position on the final sticking point between Samarco and Atlas over the terms of the latter’s compensation. Tr. at 1312-13, 1725-27. Based on his conversation with Alireza, Tavoulareas recommended to Comnas and Peter that they accept Alireza’s counter-offer. Tr. at 1312-13, 1725-27. Atlas accepted Tavoulareas’ advice, and the Samarco-Atlas deal was subsequently consummated.
Having helped Atlas secure its management agreement with Samarco, Tavoulareas then — by his own testimony — personally participated in the series of events whereby Comnas in short order resigned from Atlas, with Peter becoming its 75 percent owner. According to uneontradicted testimony, the decision to discharge Comnas was made in April 197530 at a meeting of high-level Mobil officials in Tavoulareas’ own office at Mobil headquarters. Not only was Tavoulareas present for this meeting, but he participated fully in the discussion leading directly to Comnas’ removal. Indeed, the meeting commenced with Tavoulareas as the highest ranking Mobil officer present, without Mobil’s chairman, Mr. Warner, who only later joined the ongoing conclave. Tr. at 1185-87, 1331-33, 1534.31 Far from di*63vorcing himself from this matter, Tavoulareas, according to Mr. Warner’s uncontradicted testimony, stated in that critical meeting:
I more than anybody else was responsible for bringing [Comnas] into this and I think that I should be involved in helping to handle the situation.
Tr. at 1534.
A few days later, Tavoulareas flew to London from New York with two Mobil subordinates to explain to Comnas that “we weren’t satisfied with [his] services.” Tr. at 1333. After one of Tavoulareas’ subordinates met with Comnas “to find out what terms he would agree to for leaving,” Tr. at 1195, Comnas asked to meet with Tavoulareas. Tr. at 1336-37; see also Tr. at 3349. Tavoulareas reviewed a draft agreement of terms for Comnas’ departure and then met with Comnas. Tr. at 1336-37. At Mobil’s unilateral insistence, made without even notifying or consulting its other partners in Samarco, Comnas left Atlas immediately thereafter. Tr. at 1190.
In addition to the trial testimony of Tavoulareas and his witnesses, Mobil’s own answers to Tyler’s written questions prior to the article’s publication expressly conceded that Tavoulareas personally participated “in the arrangements made when G. Comnas departed from Atlas ... to the extent of assuring a settlement that was fair and equitable.” RE at 2345. It is also beyond dispute that as part of the settlement resulting in Comnas’ resignation Mobil agreed to put Comnas on its payroll as a consultant.32
Tavoulareas also played a pivotal role in helping Atlas not only to survive but to prosper after Comnas left, when Atlas thereby became the firm of Peter and his youthful colleague from Lemos, Ares Emmanuel. Tr. at 1835; see also RE at 2053, 2435. Tavoulareas personally participated in Mobil’s internal deliberations that resulted in the decision to make Harmon Hoffmann, a senior and highly respected Mobil executive, available to Atlas as an interim manager. See Tr. at 1193, 2848-49; cf. RE at 2345. Furthermore, Tavoulareas was personally and directly involved in persuading the Alirezas to retain Atlas as Samar-co’s independent management firm upon Comnas’ departure. Tavoulareas flew to Saudi Arabia and personally informed the Alirezas of Mobil’s discharge of Comnas, Tr. at 3286-88. Subsequently, the Alirezas took the position that the Samarco-Atlas contract was terminated by virtue of Comnas’ departure, Tr. at 3292, and that to continue collaboration, Atlas would have to assign partial control of its stock and management to Samarco. Tr. at 3292-93; see also Tr. at 1867, 2602, 3441. The Alirezas later withdrew these demands antithetical to Atlas (and Peter) only after Tavoulareas and one of his subordinates flew once again to Jeddah and assured Ahmed Alireza that the Samarco-Atlas contract remained valid, Tr. at 3294, 3298-99, 3302, and that Mobil “would support the needs of [Atlas].” Tr. at 3304.
Given this plentiful, undisputed evidence of Tavoulareas’ personal involvement in the establishment and operation of Atlas to Peter’s manifest benefit, we conclude that no reasonable jury could, on this record, find that the “set up” allegation was false.33
*643. Other Allegedly Libelous Statements
Although the central thrust of the story was not proven false at trial, it is still possible that the story contains defamatory falsehoods. Cf. Afro-American Publishing, 366 F.2d at 655 (“[T]he defamer may be [all] the more successful when he baits the hook with truth.”). But cf. Restatement (Second) Of Torts § 581A comment f, at 237 (“Slight inaccuracies of expression are immaterial provided that the defamatory charge is true in substance.”). We must, in consequence, carefully consider both the veracity and defamatory character of the three challenged statements in the Post article besides the fundamental “set up” charge.34
Tavoulareas first seeks to premise liability on statements in the article creating the impression that there was a “direct link between Mobil and Atlas.” Brief for Appellant at 25. Given the overwhelming proof at trial of precisely such a link, this argument collapses at the outset. To recap briefly, it is undisputed that Mobil recruited Comnas to form Atlas; that Mobil argued — successfully—in favor of Atlas’ position with the other Samarco partners on several critical occasions; that Mobil removed Comnas as head of Atlas without consulting its Samarco partners; and that Mobil made a senior Mobil executive available to Atlas as an interim replacement for Comnas. Furthermore, it is beyond cavil that Mobil provided office space and direct financial assistance to Atlas and that Atlas managed the ships that Mobil bareboat chartered to Samarco. See, e.g., Tr. at 1142-48. Thus, even if the Post article failed to make clear the formal, corporate relationship between Mobil, Samarco, and Atlas, but see Ml 6, 58-59, 74, the defendants cannot in reason and in law be held liable for accurately reporting the direct link that undisputedly did exist between Mobil and Atlas.
Tavoulareas also challenges the allegation at the end of the article that when Comnas left Atlas, Tavoulareas “dispatched one of his senior shipping executives, Herman [sic] F. Hoffmann, to London to help run Atlas.” ¶ 82. Tavoulareas does not contest the fact that Mobil indeed sent Hoffmann to London on that very mission. Rather, he contends that the Post published a defamatory falsehood by suggesting that he “personally ordered a Mobil executive to London to bail out his son’s company.” Reply Brief for Appellant at 14 (emphasis added). As we have seen, Tavoulareas does not and could not dispute the Post’s allegation that he played a personal role in arranging Comnas’ departure from Atlas. Moreover, the article was also undisputedly correct in reporting that Comnas’ removal made it “ ‘natural for Mobil to step forward’ ... ‘to maintain quality management of [Samarco’s] operations.’ ” MI 83-84 (quoting Kousi as well as Mobil’s own statement). Nor is it contested, as noted above, that Tavoulareas personally participated in the Mobil discussions in which it was decided that Hoffmann would replace Comnas. Tr. at 1193. Nevertheless, Tavoulareas asserts that the jury could reasonably have found the “dispatch” allegation to be actionable.
Testimony was presented at trial that Paul Wolfe, Tavoulareas’ subordinate at Mobil, actually made the decision to dispatch Hoffmann to Atlas. Tr. at 1098, 1440. Thus, viewing as we do the evidence most favorably to plaintiff, the “dispatch” allegation was false to the extent it overstated Tavoulareas’ role in Mobil’s sending Hoffmann to replace Comnas. The potentially defamatory inference that could be drawn from this falsehood is that Tavoulareas had not recused himself from *65Atlas matters despite a possible conflict of interest. But we have already held this implication not to be actionable in light of the overwhelming, undisputed evidence of Tavoulareas’ personal, continual, and active involvement in Atlas’ matters in ways that uncontestably redounded directly to Peter’s benefit. Since the only derogatory implication of the dispatch statement is undisputedly correct, it is not actionable. See, e.g., Herbert v. Lando, 781 F.2d 298, 312 (2d Cir.) (To hold actionable a “statement whose ultimate defamatory implications are themselves not actionable, we believe, would be a classic case of the tail wagging the dog.”), cert. denied, — U.S.-, 106 S.Ct. 2916, 91 L.Ed.2d 545 (1986); Skrocki v. Stahl, 14 Cal.App. 1, 6, 110 P. 957 (1910) (“It was sufficient if the gist or sting of the libelous charge was justified, and immaterial variances and defects of proof upon minor matters are to be disregarded if the substance of the charge be justified”); Restatement (Second) Of Torts § 581A comment f, at 237.35
Third, and finally, plaintiff vigorously contests the article’s assertion that he “personally urged” Comnas to accept Peter as a partner in Atlas. ¶¶ 23, 52. The jury reasonably could have concluded that this charge, communicated to Tyler by Comnas, was false. See Tr. at 1293-94, 1296-97, 1425, 1433. And, because the “personally urged” allegation goes beyond the general charge that Tavoulareas “set up” his son and suggests that Tavoulareas actively pressured Comnas to hire Peter rather than merely rewarded Comnas for doing Peter a favor, see supra note 17, the jury may reasonably have found that this specific allegation carries with it an independent defamatory implication capable of causing a separate harm to plaintiff’s reputation. We thus turn to the issue of actual malice.
B. Actual Malice
In this branch of our inquiry, the issue is whether the Post defendants published the “personally urged” statement with actual malice — that is, with knowledge of falsity or reckless disregard for its truth. This, in particular, calls upon us to determine whether there is clear and convincing evidence “to permit the conclusion that the defendants] in fact entertained serious doubt as to the truth of [their] publication.” St. Amant, 390 U.S. at 731, 88 S.Ct. at 1325.36 The “serious doubt” inquiry enunciated by the Supreme Court is too fact-bound to be resolved on the basis of any single factor or mechanical test. Id. at 730, 88 S.Ct. at 1325. Nevertheless, as the Supreme Court has clearly stated, courts may not abdicate to triers of fact the responsibility for developing the contours of the actual malice rule. Instead, courts are obligated to conduct “an independent examination of the whole record.” *66Edwards, 372 U.S. at 235, 83 S.Ct. at 683; see also Sullivan, 376 U.S. at 285, 84 S.Ct. at 729. Thus, a substantial body of law has developed over the past two decades applying and delimiting the “serious doubt” standard first articulated by the Court, speaking through Justice White, in St. Amant. The jury verdict must be squared not only with the literal formulation of the actual malice rule but examined in the light of case law that has “marked out” the outer limits of constitutionally permissible libel verdicts for public figures. St. Amant, 390 U.S. at 730, 88 S.Ct. at 1325.
1. Legal Standards
It is well established that the “serious doubt” standard requires a showing of subjective doubts by the defendant. It does not turn on whether a reasonably prudent person would have published under the circumstances. Id. at 731, 88 S.Ct. at 1325-26. The rejection of an objective standard of care, however, does not mean that libel defendants can defame with impunity merely by testifying that they published the challenged statements with the belief that they were true. Id. at 732, 88 S.Ct. at 1326. To the contrary, a plaintiff may prove the defendant’s subjective state of mind through the cumulation of circumstantial evidence, as well as through direct evidence. See, e.g., Herbert v. Lando, 441 U.S. 153, 160, 99 S.Ct. 1635, 1640-41, 60 L.Ed.2d 115 (1979); Washington Post Co. v. Keogh, 365 F.2d 965, 968 (D.C.Cir.1966), cert. denied, 385 U.S. 1011, 87 S.Ct. 708, 17 L.Ed.2d 548 (1967).
At the same time, actual malice does not automatically become a question for the jury whenever the plaintiff introduces pieces of circumstantial evidence tending to show that the defendant published in bad faith. Such an approach would be inadequate to ensure correct application of both the actual malice standard and the requirement of clear and convincing evidence. Thus, as all parties and amici agree, the Supreme Court has directed us to “exercise particularly careful review,” Supplemental Brief for Appellant at 9, and to “make an independent examination of the whole record.” Edwards, 372 U.S. at 235, 83 S.Ct. at 683, quoted in Sullivan, 376 U.S. at 285, 84 S.Ct. at 729.37
This constitutionally mandated duty of independent review has been applied unflinchingly. The Supreme Court and other courts have more often than not concluded that public figure libel plaintiffs failed to adduce evidence of sufficient clarity to convincingly support a jury finding of actual malice. For example, in the leading case of St. Amant v. Thompson, 390 U.S. 727, 88 S.Ct. 1323, the Supreme Court reversed a jury finding of liability in a public official’s defamation action. Because of St. Am-ant ’s importance in actual malice analysis, we pause to recall the facts of that case. Briefly stated, Deputy Sheriff Thompson sued St. Amant, a candidate for public office, for repeating in the course of a televised speech the false allegation that Sheriff Thompson had taken bribes from a local Teamsters Union president. The record showed that St. Amant had based his allegation exclusively on information provided by an active member of a dissident faction within the Teamsters. At the time, the dissident faction was locked in a struggle for control against the faction led by the Teamsters’ official alleged to have paid bribes to the Sheriff. Although he had no knowledge of the source’s reputation for *67veracity, St. Amant failed to investigate independently the obviously serious charge of bribery and failed to seek confirmation of the information from others who might have known the facts. Notwithstanding this evidence, the Supreme Court found the record insufficient to support a finding of actual malice.
Before evaluating the specific record before it, the St. Amant Court provided examples of the kind of proof that would likely support a finding of actual malice. The examples fell into three general categories: evidence establishing that the story was (1) “fabricated”; (2) “so inherently improbable that only a reckless man would have put [it] in circulation”; or (3) “based wholly on an unverified anonymous telephone call” or some other source that the defendant had “obvious reasons to doubt.” 390 U.S. at 732, 88 S.Ct. at 1326. After setting forth these illustrative examples, the Court held that the evidence before it, by comparison, was clearly inadequate. St. Amant’s failure to investigate was deemed not indicative of actual malice, inasmuch as the plaintiff had not proven “a low community assessment of [the source’s] trustworthiness or unsatisfactory experience with him by St. Amant.” Id. at 733, 88 S.Ct. at 1326. The Court also found support for its decision in evidence tending to show that St. Amant published the charge in good faith, including St. Amant’s testimony that he had verified other aspects of his source’s information and evidence that the source had sworn to his answers in the presence of newsmen.
2. Application of the Legal Standards
As the District Court correctly observed in the case at hand, the Supreme Court’s reasoning and result in St. Amant are instructive for inferior tribunals in attempting faithfully to apply the “serious doubt” test. 567 F.Supp. at 656. The examples provided there of when a jury may reasonably infer actual malice from circumstantial evidence are by no means exhaustive, but, as numerous courts have recognized, constitute useful benchmarks for lower courts to employ in determining whether a record is sufficient to sustain a finding of constitutional malice. See, e.g., Marcone v. Penthouse International Magazine For Men, 754 F.2d 1072, 1089-90 (3d Cir.), cert. denied, 474 U.S. 864, 106 S.Ct. 182, 88 L.Ed.2d 151 (1985); Hunt v. Liberty Lobby, 720 F.2d 631, 643-46 (11th Cir.1983). When the entire record in this case is scrutinized in light of St. Amant and other governing precedents, it is clear beyond cavil that Judge Gasch’s decision to grant j.n.o.v. was fully justified.
Tavoulareas seeks to support the jury finding of actual malice on the basis of both evidence generic to the entire article, such as managerial pressure to produce stories, and evidence relating more specifically to various statements in the article. We turn first to the evidence of actual malice relating to the single remaining statement in the article that may be actionable.
a. Personally Urged.” It is undisputed that Comnas was the sole source for the Post’s allegation that Tavoulareas “personally urged” that Peter be included as an equity partner in Atlas. Plaintiff contends that reliance on Comnas was evidence of the Post defendants’ actual malice inasmuch as the record supports the conclusion that Comnas was an obviously unreliable source. Our examination of the record, however, leads us to agree completely with the District Court’s contrary conclusion that “reliance upon George Comnas as a primary source does not come close to approaching the level of recklessness required by the Supreme Court.” 567 F.Supp. at 656.
As did the District Court, we find it highly significant that “much of Comnas’ information was independently verified by other sources whose credibility even the plaintiff does not now challenge.” 567 F.Supp. at 656. For instance, Comnas told Tyler that Tavoulareas had participated on Atlas’ behalf in key negotiations with the Saudi partners of Samarco after Peter had joined Atlas. Tr. at 3688, 3778-84. Mobil denied this critical contention in its pre-publication letter to the Post, claiming (erroneously, as Tavoulareas conceded at trial, Tr. *68at 4161-62) that “[f]rom the date Peter Tavoulareas joined Atlas, Mr. Tavoulareas divorced himself from involvement in matters involving business transactions between Mobil and/or SAMARCO with Atlas.” RE at 2344. Tyler published Comnas’ charge only after receiving independent confirmation from Kousi, Tr. at 3083-3100, a highly respected, knowledgeable member of the Samarco board with firsthand knowledge of Atlas’ formation and engagement as Samarco’s management firm. The only reasonable inference is that Tyler was justified in considering Kousi’s confirmation of Comnas’ statements important evidence of the latter’s reliability. Tr. at 785-86, 3689, 3792.
But this was by no means all the information in Tyler’s hands that buttressed Comnas’ statements. Tavoulareas’ own testimony before the SEC staff admitted his recruitment of Comnas to head Atlas and his knowledge of Comnas’ business relationship with Peter. RE at 2443-46, 2424-25. On behalf of Mobil, Paul Wolfe confirmed Comnas’ statement to Tyler that Tavoulareas was personally involved in Comnas’ departure from Atlas, RE at 2345, a significant admission in light of the understanding communicated by Mobil to Tyler and outside members of the board of directors that Tavoulareas was not involved in Atlas matters after Peter’s entry into the firm. Tr. at 3550, 3588-89; RE at 2344. Moreover, Kousi confirmed Comnas’ general charge that Peter obtained his position with Atlas on the basis of kinship, not merit. Tr. at 3079-80 (“[T]he employment of Peter Tavoulareas in Atlas was a nepotistic act.”). In sum, the undisputed evidence of record shows conclusively that Tyler corroborated much of the information provided by Comnas. Cf. St. Amant, 390 U.S. at 733, 88 S.Ct. at 1326-27, (verifiéation of part of source’s information probative of St. Amant’s lack of actual malice in relying on source for other, uncorroborated information).
Besides independent, reliable corroboration of most of Comnas’ story, Tyler had other, substantial reasons to believe Comnas. Of these, the most important was Tyler's uncontroverted knowledge that “Comnas provided virtually the same information to Tyler as he gave to investigators for the House Subcommittee,” 567 F.Supp. at 656, including the substance of the “personally urged” allegation. RE at 2471; cf. St. Amant, 390 U.S. at 733, 88 S.Ct. at 1326-27 (St. Amant’s knowledge that source repeated information to others in manner bespeaking earnestness indicative of good-faith belief in source’s credibility). It is undisputed that an experienced House Subcommittee investigator, Peter Stockton, accompanied by a Subcommittee lawyer, traveled from Washington to Comnas’ home in Osterville, Massachusetts. Tr. at 2770; RE at 2467. There, they conducted a formal three-hour interview, complete with elaborate notetaking; it is undisputed, moreover, that the two Subcommittee staff members were interviewing Comnas in their official capacities. This was a Congressional investigation, not an idle conversation between a passerby and a disgruntled executive.
After interviewing Comnas, Stockton confirmed Tyler’s judgment that Comnas was credible, that he spoke reluctantly and carefully for fear of reprisal, and that his information was consistent with that provided by other sources. Tr. at 2816-17; cf. Tr. at 2792-93. Tyler was justifiably impressed with Comnas’ “consistency” as a source, especially since, as Tyler reasonably concluded, Comnas was on “a higher level of notice” that “he better be truthful in his story” when speaking to the Subcommittee staff. Tr. at 3823-24.38
*69Tyler also knew that Comnas had enjoyed a long and successful career at Exxon where he eventually became president of Esso Mediterranean and Esso Africa.39 Tyler was further aware that, after leaving Exxon, Comnas had been entrusted to run the principal office of one of the largest Greek shippers (Lemos) and had been recruited by Mobil in early 1974 based upon Mobil officials’ “long personal acquaintances with G. Comnas.” RE at 2345; see also RE at 2446. As the District Court observed, Comnas “obviously had a substantial business career and reputation that could be damaged if he lied.” 567 F.Supp. at 656; see Tr. at 637-38, 3690, 3825.40 Moreover, it is undisputed that no Mobil representatives ever gave Tyler the slightest indication that Mobil questioned Comnas’ credibility or ethics.
Despite the abundant, undisputed evidence in the record supporting Tyler’s decision to credit Comnas’ story, Tavoulareas nevertheless argues that the jury could reasonably have concluded that “Comnas’ patent lack of credibility” was apparent to Tyler. Brief for Appellant at 20. To support this contention, Tavoulareas relies heavily on the undisputed fact that Dr. Piro told Tyler that “Comnas had been caught in some fraud involving Atlas” and that the Tavoulareases had threatened to report Comnas to the tax authorities if Comnas ever started any trouble for Peter and Atlas. Tr. at 2908-09. What Piro related, of course, was his understanding from the Tavoulareases. Tr. at 2958, 2965.41
Tyler, as we have seen, tried to talk with both William and Peter Tavoulareas. William refused to talk at all with Tyler, but his sworn SEC testimony indicated that Comnas’ withdrawal from Atlas had nothing whatever to do with unethical conduct. RE at 2435. Peter hung up the phone when Tyler called, having chosen, as he was free to do, not to enlighten Tyler as to the reasons for Comnas’ departure from Atlas or to correct any misinformation Tyler had concerning Comnas’ trustworthiness. Tr. at 2437. Mobil, of course, steadfastly refused Tyler’s requests for interviews, as it was likewise free to do. Faced with Mobil’s silence, Tyler checked with Kousi, who told him that it was the “dissatisfaction of Mobil,” not any of the other parties, that led to Comnas’ removal. Tr. at 3082-83; cf. Tr. at 2099-2100 (testimony of Harmon Hoffmann that the sole reason for Comnas’ removal was dissatisfaction with his performance, not any ethical considerations). Thus, the undisputed record comports entirely with the District Court’s conclusion that “it is not at all clear that Comnas left Atlas under circumstances that should have aroused Tyler’s suspicions as to his motivation for speaking unfavorably about the [Tavoulareases].” 567 F.Supp. at 657 (footnote omitted).
We also agree with the District Court that the evidence of personal animus between Comnas and Tavoulareas was not *70indicative of the defendants’ actual malice in view of their independent corroboration of Comnas’ information and the other evidence in the hands of the Post defendants of Comnas’ knowledge and credibility. Cf. St. Amant, 390 U.S. at 733, 88 S.Ct. at 1326-27 (reliance on a source locked in a fierce struggle with union officials closely allied to Sheriff Thompson did not permit an inference of actual malice when St. Am-ant had “verified other aspects” of the source’s information and had other indicia of the source’s credibility).
Finally, we reject the suggestion that the Post’s failure to introduce any of Comnas’ deposition testimony at trial was probative of actual malice. Even assuming that Tavoulareas can advance this assertion in the first instance,42 Comnas was deposed for four days by both sides, yet neither side ultimately elected to introduce his testimony into the trial record. Since Comnas’ deposition transcript was “equally available,” the decision of both sides not to use it cannot serve as the basis for an adverse inference against the Post. Brown v. United States, 414 F.2d 1165, 1166-67 (D.C.Cir.1969); see also United States v. Young, 463 F.2d 934, 939-40 (D.C.Cir.1972); Tr. at 3817.
b. General Evidence of Actual Malice. Last, we consider the more general evidence in the record that, as Tavoulareas sees it, supports a determination that the Post defendants published the November 30 article with actual malice. At the outset, we observe that our examination of this evidence cannot be divorced from our earlier conclusion that the record before us cannot reasonably support a finding that the central theme of the article was false. For example, Tavoulareas argues that the Post’s refusal to retract the article or to concede its falsity at trial was evidence of actual malice in view of “the overwhelming proof of the article’s falsity at trial.” Brief for Appellant at 27. But this broadside cannot stand in light of our earlier analysis and conclusions with respect to the issue of falsity vel non. We therefore need only address briefly to what extent, if any, this evidence could reasonably have supported the jury finding of actual malice.
(i) The Christine Peterson Memorandum. Christine Peterson had the task of performing the final edit on the November 30 article. During Peterson’s brief testimony at trial, it was established that her duties included editing the story for “style, punctuation, [and] grammar,” confirming facts that could be checked with source material at hand, and writing the headlines. Tr. at 2827. The record is also clear that in editing the article at issue, she performed a “fresh read,” that is, she had no knowledge of the sources or research underlying the article beyond what she read in the article itself. See Tr. at 2829; RE at 2486-87; 567 F.Supp. at 655. After editing the copy, and prior to publication, she sent a memorandum to assignment editor Peter Milius. The memorandum stated in part:
I've read the Mobil story several times, and while I’m impressed with the amount of work the reporter obviously did, I’m still left with an overwhelming sense of So What? Is there any way to give this story of high-level nepotism a dollars- and-cents angle? Did Mobil’s shareholders lose anything? Mobil’s customers? Parts of Tyler's case against Tavoulareas seem tenuous, and the whole — a $680,-000-a-year plaything for an indulged son, at worst — just seems like a withered peanut in an 84" gilded shell. A far more interesting angle, it seems to me, is Mobil's concern about Saudi preference shipping — a concern so profound that it led to the formation of an entire dummy corporation. It’s impossible to believe that Tavoulareas alone could put together such a scheme for the sake of his son’s business career, or that he would want to.
RE at 2486.
At trial, Peterson testified that “my point in the memorandum was that I *71thought the formation of Samarco was a more interesting angle in the story.” Tr. at 2833. It was, as she put it, the seemingly unusual corporate arrangements that provided “a more important angle for the story to have as a lead.” Tr. at 2834. In order to credit all permissible inferences that the jury may have drawn, we reject Peterson’s trial testimony and accept Tavoulareas’ proffered inference. Tavoulareas contends that the Peterson memorandum entitled the jury “to find that an editor of the Post charged with the final review of the story before publication had indeed found ... the story’s theme impossible to believe” and brought home this doubt to those responsible for the article’s publication. Brief for Appellant at 35. We accept this view — that the Peterson memorandum is evidence of “serious doubt” or actual malice. But defamation plaintiffs cannot show actual malice in the abstract; they must demonstrate actual malice in conjunction with a false defamatory statement. Upon closer examination, the Peterson memorandum does not qualify as such a showing and thus fails to constitute acceptable evidence of actual malice. It certainly falls short of clear and convincing evidence.43
The Peterson document is subject to two reasonable interpretations when construed against the Post, both of which fail to connect Peterson’s disbelief to a false and defamatory meaning present in the article. First, Peterson’s memorandum might plausibly be understood to state that she found the story impossible to believe because the story states or suggests that Tavoulareas’ primary motivation in establishing the entire Mobil-Samarco-Atlas arrangement was to benefit his son. But we have held as a matter of law that the article cannot bear this interpretation. As we have previously recounted, the article neither stated nor implied that Tavoulareas engineered Mobil’s participation in the Samarco venture for the sake of his son’s business career. Far from it, the article made it clear that Mobil officials decided to join Samarco in anticipation of Saudi preference shipping requirements and favorable Saudi financing. See supra p. 781. Thus, this possible understanding of Peterson’s “impossible to believe” language, while demonstrating malice, has no connection to a defamatory meaning that the article will bear as a matter of law.
Second, the memorandum could be interpreted more narrowly to express disbelief that Tavoulareas “set up” Peter in Atlas. Yet, in light of the overwhelming evidence supporting that very charge in the hands of those at the Post responsible for the article’s publication (and undisputed at trial), any such view held by Peterson was obviously wrong. Indeed, we have held that no reasonable jury, on this record, could have found the “set up” charge to be false. See supra p. 786. In this sense, the Peterson memorandum has no connection to any false statement.44 We are persuaded, as was the District Court, that “no matter how this memorandum is construed,” it provides no evidence that the Post acted with actual malice with respect to the publication of any false defamatory statement. Cf. 567 F.Supp. at 655.
*72(ii) Defendants’ III Will or Bad Motives. It is settled that ill will toward the plaintiff or bad motives are not elements of actual malice and that such evidence is insufficient by itself to support a finding of actual malice. See, e.g., Old Dominion Branch No. 496 v. Austin, 418 U.S. 264, 281-82, 94 S.Ct. 2770, 2779-80, 41 L.Ed.2d 745 (1974). The rationale for this rule is that speech “honestly believed,” whatever the speaker’s motivation, “contribute[s] to the free interchange of ideas and the ascertainment of truth.” Garrison v. Louisiana, 379 U.S. 64, 73, 85 S.Ct. 209, 215, 13 L.Ed.2d 125 (1964). To recover, plaintiffs cannot ground their claim “on a showing of intent to inflict harm,” but must, instead, show an “intent to inflict harm through falsehood.” Henry v. Collins, 380 U.S. 356, 357, 85 S.Ct. 992, 993, 13 L.Ed.2d 892 (1965). Nevertheless, reason and the weight of precedent suggest that, under some circumstances, the probative value of ill-will evidence in establishing “intent to inflict harm through falsehood” outweighs the risk that admitting such evidence will chill honestly believed speech.45 See, e.g., Cochran v. Indianapolis Newspapers, Inc., 175 Ind.App. 548, 560, 372 N.E.2d 1211, 1221 (1978) (holding that evidence of ill will creates jury question on actual malice where “[t]here are no facts or statements of record which even remotely support” the defamatory implication at issue); Restatement (Second) Of Torts § 580A comment d, at 218; cf. Herbert v. Lando, 441 U.S. at 160-63 & n. 6, 99 S.Ct. at 1640-42 & n. 6. See generally Bloom, Proof of Fault in Media Defamation Litigation, 38 Vand.L.Rev. 247, 260-64 (1985). The appropriateness of such evidence must be determined on a case-by-case basis, bearing in mind that evidence of ill will or bad motives will support a finding of actual malice only when combined with other, more substantial evidence of a defendant’s bad faith.
The ill-will or bad-motive evidence in this record, however, is, lacking in probative value. The contention is that “Tyler’s motive to hurt plaintiff flowed from his embarrassment when Mobil exposed his false description of an interview he had had with a Mobil executive earlier in 1979.” Supplemental Brief for Appellant at 25. Four statements by Tyler are relied upon to establish his asserted plan to “get” Tavoulareas. We find none to be indicative of a willingness to publish falsehoods.
Toward the beginning of his investigation, Tyler remarked to Golden that “[i]t is not every day you knock off one of the seven sisters,”,46 Tr. at 172; he later referred to his article in part as a “case against Tavoulareas,” RE at 2489; and after the article appeared, he characterized a session between Tavoulareas and Post editors as one in which the Post “blew [Tavoulareas] out of the water,” and sent him home with his “tail between his legs.” Tr. at 253-54. These statements, not unknown to the vernacular of litigators, seem to us well within the everyday parlance of an investigative reporter. They may reasonably be interpreted as revealing that Tyler had adopted an adversarial stance toward Tavoulareas. But, as in other professions, an adversarial stance is fully consistent with professional, investigative reporting. It would be sadly ironic for judges in our adversarial system to conclude, as the dissent urges us to do, see Dissent at 833-34, that the mere taking of an adversarial stance is antithetical to the truthful presentation of facts. We decline to take such a remarkable step in First Amendment jurisprudence. An adversarial stance is certainly not indicative of actual malice under the circumstances where, as here, the reporter conducted a detailed in*73vestigation and wrote a story that is substantially true. See Westmoreland v. CBS, Inc., 596 F.Supp. 1170, 1174 (S.D.N. Y.1984).
The fourth statement — that Tyler asked Piro whether “he knew of a family member who would rifle [Tavoulareas’] safe and [x]erox documents,” Tr. at 180 — is obviously beyond the pale, exceeding the bounds of acceptable professional conduct. As Tyler conceded at trial, the statement, even if intended as a joke, was utterly inappropriate. As noted in Judge Wright’s dissent to the original panel opinion, however, we do not sit “as some kind of journalism review seminar offering our observations on contemporary journalism and journalists.” 759 F.2d at 145.47 Neither do juries. Tyler’s avowed interest in obtaining documentary evidence from Tavoulareas’ safe, no matter how contemptible the means to be employed, does not indicate a willingness to publish unsupported allegations.
In a similar vein, plaintiff argues that the jury’s finding of actual malice is supported by evidence that “pressure [was] placed upon Post reporter Tyler to create sensationalistic stories.” Supplemental Brief for Appellant at 20. Tavoulareas contends that evidence of such pressure is to be found in the testimony of Woodward, who was found not liable by the jury.48 As the panel majority noted, the jury may reasonably have inferred that “Woodward, as editor, wanted from his reporters the same kind of stories on which he built his own reputation: high-impact investigative stories of wrongdoing.” 759 F.2d at 121 (footnote omitted).
 In our view, however, managerial pressure to produce such stories cannot, as a matter of law, constitute evidence of actual malice.49 We agree with the Post that the First Amendment forbids penalizing the press for encouraging its reporters to expose wrongdoing by public corporations and public figures.50 Rather, such managerial pressure is designed to produce stories that serve, as the panel majority rightly stated, “one of the highest functions of the press in our society.” Id. at 121 n. 39.
We, of course, accept the tautological proposition that evidence of managerial *74pressure to produce sensationalistic or high-impact stories with little or no regard for their accuracy would be probative of actual malice. But Woodward’s comments cannot reasonably be categorized as exhibiting such a distortive pressure, particularly in the context of a challenge, as here, to a thoroughly researched and largely accurate story. As far as this record shows, Woodward said nothing whatever to sugr gest or intimate that he was unconcerned with the truth of stories. Cf. Tr. at 3903. Even the dissent concedes that his comments do not indicate that the “Post subjectively desired false stories.” Dissent at 834. Moreover, the record in this case in no wise suggests that Tyler and his colleagues understood the Post’s policy of encouraging aggressive investigative reporting to mean that their journalistic careers could be advanced by reckless charges of wrongdoing laid at the feet of the rich and powerful. Cf. Butts, 388 U.S. at 158, 87 S.Ct. at 1993 (Opinion of Harlan, J.) (finding actionable “grossly inadequate” investigation of published charges); id. at 169, 87 S.Ct. at 1999 (Warren, C.J., concurring) (finding actionable charges of corruption based on “slipshod and sketchy investigatory techniques”). Unlike the dissent, we reject the proposition that a jury question of actual malice is created whenever a libel plaintiff introduces evidence that the newspaper vigorously pursues high-impact stories of alleged wrongdoing.
The remainder of the proffered evidence of actual malice merits little discussion in light of the overwhelming record evidence that the Post defendants published the article in good faith. The contention that the Post engaged in this instance in a pattern of “slanted reporting” indicative of actual malice is utterly without merit. As Judge Gasch observed, Tyler included most of the information furnished by Mobil in the article (with no substantial omissions) and suppressed no information that would have proved the article incorrect. See 567 F.Supp. at 654, 657-59.51 Contrary to Tavoulareas’ assertions, “[t]he seriousness of a [defamatory] charge, in itself, is not probative of recklessness,” since “there is no basis ... for the proposition that ‘more serious’ charges are less likely to be true than ‘less serious’ charges.” Washington Post Co. v. Keogh, 365 F.2d at 970. Similarly, the absence of deadline pressure is probative of nothing.52 Finally, although the dissent suggests that Tyler may have been negligent in recording certain interview notes or in failing to investigate further, see Dissent at 835-36, 838, we are satisfied that his investigation taken as a whole, the nature and scope of which is undisputed, was sufficiently thorough and professional when held up to the daunting standards of actual malice. Moreover, even were we persuaded to accept the dissent’s rigorous second-guessing of reporting techniques, the Supreme Court has flatly held that insufficient investigation alone may not support a libel verdict in the absence of evidence that the defendant subjectively held “serious doubts” about the truth of its statements. St. Amant, 390 U.S. at 731, 88 S.Ct. at 1325. This circuit, *75too, has recognized that “a rule requiring verification [of facts before publishing] in the absence of evidence that the publisher had good reason to suspect falsity would curtail substantially a protected form of speech.” Washington Post Co. v. Keogh, 365 F.2d at 972-73. In light of these clear holdings, we cannot agree that an allegation of insufficient investigation may itself constitute the very proof of the “serious doubts” that is separately required.
IV. Piro
On appeal, Tavoulareas asserts that Philip Piro53 published the .following statements with actual malice: (1) that Tavoulareas set Peter up in Atlas; (2) that Tavoulareas personally dispatched Harmon Hoffman to run Atlas after Comnas was fired; and (3) that Tavoulareas arranged for Peter’s first job with the Lemos firm.
We have already discussed our finding that the “set up” statement is substantially true. We have also concluded that the allegation that Tavoulareas dispatched Hoffmann to Atlas is at worst an exaggeration of Tavoulareas’ undisputed role, and adds no further defamatory implication to the substantially true charge that Tavoulareas set Peter up in business. Moreover, there is no evidence that Piro entertained serious doubt as to the truth of the dispatch statement.54
As for Peter’s initial job with Lemos, Piro told Tyler and Golden that he “had no direct knowledge” but “knew that Lemos was a friend of the family and [was] sure that that assisted in obtaining a job for Peter.” Tr. at 331; see also Tr. at 347. The District Court held that this statement was not defamatory. RE at 766 n. 1. Tavoulareas challenges that holding on appeal, arguing that Piro made the remark to the reporters in order to buttress his primary and clearly defamatory accusation that Tavoulareas set up Peter in Atlas. Brief for Appellant at 30. The “set up” allegation, however, was not false, and we thus conclude that Piro’s allegation about Peter’s employment with Lemos had no false, defamatory implication.55
V. Conclusion
This case has consumed the attention and energy of a courthouse beseiged by impatient litigants. We have nonetheless examined this record with the care and detail that the Constitution commands. After completing our task, we are firmly persuaded that the decision of the able and distinguished trial judge was correct. This verdict cannot stand.

Affirmed.

APPENDIX

Washington Post, November 30, 1979, Page A-l

MOBILE CHIEF SETS UP SON IN VENTURE
Management Firm Is Used to Operate Oil Company Ships
By Patrick Tyler
Washington Post Staff Writer Mobil Oil Corp. president William P. Tavoulareas set up his son five years ago as a partner in a London-based shipping management firm that has since done mil*76lions of dollars in business operating Mobil-owned ships under exclusive, no-bid contracts.
Tavoulareas’ son, Peter, was a 24-year-old shipping clerk in 1974, making $14,000 a year. Today, with the help of Mobil, he owns 45 percent of Atlas Maritime Co., which operates 17 ships worldwide.
Mobil, the second largest oil company, provided Atlas with some of these ships— among them Mobil-owned supertankers— under management agreements that allowed Atlas to go into business with a minimal amount of capital.
Mobil also initially provided Atlas with office space in Mobil’s corporate offices in London and loaned Atlas a Mobil shipping vice president when Atlas’ own top shipping executive resigned in 1975.
Mobil leased back the ships it provided Atlas, thus creating work for Atlas at a time when the shipping industry was severely depressed.
The leasing was handled through an intermediary company, Samarco, of which Mobil owns 45 percent.
According to one source, Peter Tavoulareas put up no investment capital for his initial 25 percent share of Atlas. Moreover, the lucrative Mobil contracts, along with other managerial assistance, provided by Mobil, helped make Atlas an overnight success. Peter Tavoulareas, now 30, maintains a highly affluent life style, including a home in one of London’s most fashionable districts, a Rolls Royce and a summer home on Long Island.
The creation of Atlas was a marked departure from Mobil’s historical practice of managing its own fleet of crude oil tankers through its shipping and transportation division.
Atlas was created to handle the day-today management work for Samarco, a complex shipping partnership that Mobil negotiated in 1974. The other partners included a prominent Saudi Arabian merchant family and a member of the Saudi royal family. [10] Samarco — Saudi Maritime Co. — was set up as a way to share shipping revenues among the partners, but the company existed largely on paper, according to one of its original directors, John D. Kousi.
The complicated transactions between Mobil and Atlas and Samarco are not especially unusual in the intricate world of international oil — except perhaps for the presence of father and son. That relationship is not illegal, but securities law requires that Mobil officials report it fully to their stockholders. Mobil claims it did, but that is in dispute.
Beyond the legal questions, however, the story of Mobil’s president and his son offers a rare glimpse into corporate behavior at the top of one of the largest publicly held international oil companies.
The Mobil board of directors was told from the outset about the Atlas arrangement but was assured that company president Tavoulareas was not involved in his son’s venture in any way.
Mobil officials did not tell their stockholders about the son’s involvement in Atlas until two years later.
After initial press inquiries in the fall of 1976, Mobil board chairman Rawleigh Warner, Jr., disclosed in a special letter to stockholders that Peter Tavoulareas “is one of the principals” of Atlas.
That disclosure prompted an investigation by the Securities and Exchange Commission (SEC) in early 1977, but the inquiry was dropped after confidential sworn testimony was taken from the elder Tavoulareas.
U.S. securities law requires that corporate officials disclose the details of business transactions between companies and relatives of the companies’ executives. The law was designed to protect shareholders from business decisions based on favoritism.
In recent days, the SEC has reopened its investigation into the role Mobil’s president played in his son’s partnership in Atlas.
Mobil chairman Warner says he assured directors in board meetings that Tavoulareas “does not participate in any decisions” relating to Mobil’s business with Atlas.
*77But a source close to the Tavoulareas family and those familiar with the formation of Atlas said Mobil’s president was involved personally in several key decisions and actions relating to Atlas, among them:
• Tavoulareas personally recruited two shipping executives, one an outside consultant and the other a Mobil vice president, for Atlas. One of them set up and ran Atlas for more than a year. The other managed it for a time.
• The Mobil president helped negotiate the arrangement whereby the Saudi shipping partnership, Samarco, would turn over all of its management business to Atlas. Mobil officials acknowledged this in a statement last week to The Post.
• As the formation of Atlas was being planned in April 1974, Tavoulareas personally urged that his son be included as an equity partner in Atlas. However, in the Mobil statement, Tavoulareas denies this. “Mr. Tavoulareas asserts that he did not initiate this arrangement,” the statement said.
• The elder Tavoulareas played a personal role in forcing the resignation in 1975 of Greek shipping executive George D. Comnas, who had been recruited a year earlier by Tavoulareas to set up Atlas. The resignation followed several personal disputes between Comnas and Tavoulareas’ son. Mobil’s statement said “Mr. Tavoulareas played a minor role ... in the arrangements made when Comnas departed from Atlas. Since it was on Mobil’s recommendation — including Mr. Tavoulareas’ ... [that Comnas set up Atlas], it was logical that Mr. Tavoulareas participate.”
The elder Tavoulareas was not available for an interview, but through a spokesman acknowledged that the basic idea to set up Atlas was his and that he recommended Comnas set it up. But he denied that he urged that his son be accepted as a partner and stated that he divorced himself from Mobil’s business with Atlas after his son joined the company.
Comnas, according to Marquis Who’s Who, completed a 30-year career with Exxon in 1968 and was president of Mediterranean and African subsidiaries for Exxon during his last years there. In the five years before he formed Atlas, Comnas, 66, was managing director and chairman of the board of C.M. Lemos & Co. Ltd. of London, reportedly the largest of the Greek shipping firms.
One of Mobil’s partners in Samarco said that the involvement of Peter Tavoulareas was accepted without objection because it was assumed that other Atlas managers were competent to run the business.
“Clearly it was a nepotistic act,” said Kousi, one of the original directors of Samarco. “At his age [Peter was 24 in 1974] he wasn't a genius, nor was he terribly experienced in shipping. You couldn’t expect a lot from someone with that level of experience.”
Philip Piro, a Baltimore eye surgeon and former son-in-law to the elder Tavoulareas, who is now estranged from the family, said Tavoulareas expressed his interest at the time as “giving Peter a little nudge to get him along.” Tavoulareas, through a spokesman, said he does not recall making the remark.
In 1973, a year before young Tavoulareas became a partner in Atlas, he was making $14,000 a year as a clerk in the London office of Greek shipping magnate Lemos. Sources said that job also was arranged by his father.
Before that, the Mobil president’s son was graduated from St. Johns University in New York, where his father sits on the board of trustees, and later received a master’s in business administration from Columbia University.
In an early interview, Peter Tavoulareas said that his partnership in Atlas did not represent “overt favoritism” and that his responsibilities in the company revolved around “financing.” Peter Tavoulareas said that he was asked by Comnas to join Atlas and was offered an equity interest.
In a later interview, Peter Tavoulareas would not comment further. “I’ve answered all of the questions you’re going to get from me. Atlas has nothing to do with Mobil [in some early editions “Saudis”], it has nothing to do with Samarco and it has *78nothing to do with the Saudis. Atlas is none of your damn business.” He then hung up.
In recent weeks, Mobil has not responded to Washington Post requests for interviews with company officials familiar with Atlas and its operations. The first such request was made Nov. 8. Mobil’s vice president for public affairs, Herbert Schmertz, said Nov. 16. “We’re not saying no and we’re not saying yes.” Still later, Schmertz said the request was “under consideration.” In a letter to The Post Nov. 12, another Mobil spokesman, John Flint, said, “We understand that you have been advised that this matter has been examined by several reporters for The Washington Post and New York Times, and apparently they found no basis to do a story.”
The Post did make a brief inquiry into Atlas in 1976, but received assurances from Mobil executives that Mobil’s president had maintained a completely “hands off” attitude toward Atlas. The Post began a new inquiry two months ago, based on new information about Atlas.
Mobil’s Schmertz eventually requested that questions be dictated so that Mobil could respond in writing. This was done and Mobil responded to these questions Nov. 20.
Several sources who agreed to discuss the details of this episode if their identities were protected were intimately familiar either with Mobil’s shipping operations or with the attempts by Mobil’s president to secure a position for his son in the upper strata of the business world.
The story of international finance, shipping and oil politics begins with the 1973 Arab oil embargo.
In the wake of the oil cutoff, Mobil officials learned that a prominent Saudi merchant company, Haji Abdullah Alireza & Co., was interested in extending Saudi influence from the production of oil to its transportation.
Mobil officials believed at the time that a shipping partnership with the Saudis might yield preferential treatment in the loading of crude oil at Saudi ports.
In his 1976 message to stockholders, Mobil’s Warner said, “Samarco was formed in anticipation ... of [Saudi] flag preference regulations applicable to exports of petroleum from that country and, also, in anticipation of ... favorable financing from Saudi Arabian sources.”
Mobil and its partners in the venture acknowledge now that neither the preference laws nor the financing for ships materialized.
“The business reasons were wrong, they didn’t prove out,” says Kousi, whose company sold out its interest in Samarco to Mobil two years ago. “We just didn’t see the anticipated benefits,” he said.
But at the time Samarco was formed, Mobil officials felt “preference shipping was much more a threat,” according to the Mobil statement. Samarco, however, in which Mobil initially held a 30 percent interest and now holds a 45 percent interest, existed mostly on paper. The real work of the partnership would be performed by the management company, Atlas.
“There was no staff or offices for Samarco,” said Kousi. “It needed no real offices.”
The negotiations between Mobil executives and the Saudi partners in Samarco took all of 1974. After the partnership agreement was struck in December, Mobil issued a brief press release saying, “Samarco has engaged the services of Atlas Maritime ... to manage the operation of Samarco’s fleet.”
In its statement last week, Mobil acknowledged that “Atlas was created in anticipation of managing Samarco’s business.” Atlas was created in July 1974.
Mobil president Tavoulareas, the statement continues was involved in the “policy aspects of participating in Samarco and the concept of Atlas” during those negotiations.
Mobil’s first goal when it entered the talks in January 1974 was to steer the Saudis away from a partnership they had formed with a New York-based shipping concern, Fairfield-Maxwell Ltd. The Saudis had approached Fairfield-Maxwell after *79Mobil initially rejected the joint venture idea.
“The initial invitation from the Saudis was turned down ... consistent with our normal policy of providing our own transportation and not permitting preference shipping,” Mobil said last week.
But Mobil officials said they subsequently perceived a greater threat from preference shipping. Sources said Mobil then dispatched two negotiators to Jeddah in Saudi Arabia to push Mobil as a partner. One of the negotiators was Mobil’s Mideast agent, W. Jack Butler, and the other was the Greek shipping executive, Comnas, who was recruited personally by Tavoulareas to advise Mobil on how to set up an independent shipping concern.
By April, the talks on Samarco had progressed far enough that the management arm of the partnership was being planned by Tavoulareas, who recommended to the partners that Comnas be tapped for the job. Late in April, according to one knowledgable source, Tavoulareas personally urged that his son become a partner in Atlas. Sources said that shortly thereafter, the issue of young Peter’s involvement was raised with Mobil chairman Warner, who said he raised the issue with the directors and won their approval.
In its statement, Mobil said, “It was George Comnas who asserted that he would like Peter Tavoulareas and one other associate at Lemos, a major shipping company, to join him in the management of Atlas. Mr. Tavoulareas asserts that he did not initiate this arrangement.”
Nevertheless, the other Lemos employe who came to Atlas with young Tavoulareas, an experienced insurance clerk named Ares D. Emmanuel, was given only employe status while Peter Tavoulareas was made a 25 percent partner. Within a year, Tavoulareas would become a 45 percent partner.
After Atlas became fully operable in late 1974, the time came for Samarco to begin acquiring ships for Atlas to manage. However, contrary to Mobil’s hopes when it formed the partnership, the Saudis were unwilling to provide any investment funds or financing for ships.
Mobil said in its statement that an unspecified amount of “capital contribution” was made by each partner when Samarco was formed. One of the partners, the son of Crown Prince Fahd, heir to the Saudi throne, apparently had a special arrangement. Said Mobil: “The prince’s share was financed by loan, which he must repay before he receives any financial benefits in the company.”
As a result, in early 1975, Mobil provided Samarco’s first vessel from its own fleet. The ship, a supertanker, had been launched as the Mobil Mariner, but was renamed the Saudi Glory, presumably to reflect the interests of the Saudi partnership.
The Saudi Glory was turned over to Atlas by Mobil under a “bareboat” lease through Samarco, meaning the structure of the tanker, without crew, fuel or stores, was rented to the Saudi partnership and its management arm. However, because Samarco and Atlas had no funds with which to pay such a rental fee, the ship was leased back to Mobil simultaneously.
Under this arrangement, Atlas agreed to operate the vessel for Mobil, hire crews, arrange for fueling and handle small maintenance chores. All major repairs were Mobil’s responsibility. Thus Mobil paid Atlas the cost of operating the ship plus an unspecified margin of profit.
Mobil’s executive vice president for Mideast transportation, Paul J. Wolfe, said in an early interview that Atlas’ basic management fee was $600,000 a year and included an escalation clause. Other sources said the fee would escalate with the cost-of-living index and also after Atlas acquired more than 10 ships.
Peter Tavoulareas said the management fee was $680,000 for 1976, when Atlas was operating six ships.
The firm’s income for subsequent years is not known, but one knowledgeable source said that Atlas was structured so that profits would increase dramatically as more ships were acquired, because over*80head costs for staff and office space were relatively fixed.
Because Mobil operates its own ship management arm within the Mobil organization, it could have managed the Samar-co fleet itself, company officials acknowledged.
But Mobil officials claim that there could have been a conflict of interest for any one of the Samarco partners to manage the ships owned by all of the partners. Mobil’s statement said:
“Mobil did not want to manage Samarco or to set up a Samarco management company, as there could be a conflict of interest between Mobil and Samarco when chartering ships in or out for either company. Neither of the Saudi partners had experience to qualify them to manage. Fairfield-Maxwell could have had a similar conflict. Accordingly, it was prudent to have an independent third-party managing company.”
Mobil officials said a study was done of management fees in the shipping industry as a guide to setting Atlas’ fees. But the company acknowledged that there were no bids.
“Ship management arrangements are difficult to assess on a bid basis ... From Mobil’s experience, the overriding selection criteria for such operations is the prospect of good, safe performance and access to low-cost dependable crews,” the company’s statement said.
(Atlas has lost one ship, the Atlas Titan, which exploded and burned last May at Setubal, Portugal, during a tank-cleaning operation, according to Lloyd’s of London. The ship was sold for scrap in July.)
According to Mobil’s statement, one advantage derived from using Atlas as a management company came from Atlas’ “ability to use low-cost Greek crews unavailable to Mobil or to other, similar non-Greek companies.”
Kousi, Mobil’s partner at the time, reacted to that statement by saying, “Who didn’t [have access to low-cost Greek crews]? That’s a phony argument.” Kousi said that virtually all companies who have international subsidiaries, such as Mobil, have access to low-cost crews of Greek and other nationalities.
It is not clear from maritime records how many ships Mobil supplied to Atlas under the contract arrangement. The records show that in March 1978, Mobil was the registered owner of an oil tanker named the Yanbu that was under Atlas’ control. And, last October, Mobil supplied to Atlas another tanker named the Solon, records show.
The second of the ships that were turned over to Atlas in 1975 was also a Mobil ship. The 250,000-ton supertanker, launched as the Mobil Supplier, according to Federal Maritime Commission records, was renamed the Al Haramain.
The third ship, also Mobil’s was launched as the Elena and became the Al Rowdah.
Presently, Mobil officials said in their statement that they have chartered “certain tankers” to Samarco “and chartered most of these back from Samarco on a time charter basis.”
Of the 17 ships Atlas reportedly operates worldwide, Mobil said seven aré run for Samarco and four of those ships are owned by Mobil.
Less than a year after this corporation was set up to manage the fleet assembled by Mobil with the Saudis, Atlas underwent an internal struggle in which Peter Tavoulareas and one of his employees, Emmanuel, took over control of the company.
Comnas, who had been recruited by Mobil to set up Atlas and run it, resigned in mid-1975. Mobil’s Wolfe explained the Greek shipping executive’s departure by saying that Samarco’s directors had grown dissatisfied with his performance.
Kousi, who was on the Samarco board at the time, declined to discuss Comnas’ departure in detail. He did say that it was not Samarco’s board that was dissatisfied, but rather, “Mobil basically was dissatisfied.”
Sources familiar with the situation said that Peter Tavoulareas had several personal disputes with Comnas and shortly thereafter, his father, William Tavoulareas, in*81tervened. Mobil acknowledged that Tavoulareas played a minor role by “assuring a settlement that was fair and equitable to both parties.”
That settlement reportedly included Mobil paying Comnas a substantial retainer as an independent marine consultant for several years.
The relationship between the Mobil president and Atlas also was exemplified by his response when Atlas was left without a seasoned shipping executive in control after Comnas departed.
Almost immediately, according to Piro and other sources, the elder Tavoulareas dispatched one of his senior shipping executives, Herman F. Hoffmann, to London to help run Atlas.
Said Kousi: “Mobil had suggested Comnas so it was natural for Mobil to step forward and to feel an obligation to meet whatever vacuum they thought existed.”
Mobil gave this account in its statement: “Since Mobil had originally recommended G. Comnas to Samarco, we felt an obligation to Samarco to maintain quality management of their operations. We made Hoffmann ... available as an interim manager of Atlas.”
During this period, Hoffmann was given the opportunity to take over Atlas permanently, but he declined. While he remained at Atlas, Mobil officials said, Hoffmann’s salary “was pro-rated in proportion to his time. Atlas reimbursed Mobil for that portion relating to Atlas duties, plus all related expenses.”

Special correspondent Sandy Golden contributed to this report.


. The group also included an inactive member. Crown Prince Fahd’s son, Mohammed.


. We observe, however, that this belief was not universally shared. John Kousi, a lawyer who served as a Fairfield-Maxwell executive and as a director of Samarco, called it a "phony argument," and stated that Mobil had the same access to inexpensive Greek crews and the like as Atlas. Transcript (Tr.) at 3081.


.Tavoulareas had arranged for Peter to receive training from Mobil for a short period prior to beginning his duties at Lemos.


. Peter was given a 25 percent share in Atlas when he joined and that interest was increased to 38 percent a few months later. Emmanuel received a five percent share.


. At trial, however, Mr. Warner explained the policy somewhat differently: "[W]e then isolated Tav from the decisionmaking. Tav could involve himself in activities up to the decision level but he could not make that decision — " Record Excerpts (RE) at 1464; see also Tr. at 1553-55, 4136, 4161-62.


. Peter’s and Emmanuel's testimony at trial strongly suggested that they offered (or intended to offer) Hoffmann a minority equity interest in Atlas. Peter testified that 25 percent of Atlas’ equity "was to be used to bring in people like Hoffman.” Tr. at 2602-03. Emmanuel testified that Peter and he "offered Harmon Hoffmann a permanent position ... and also an equity participation in our company.” Tr. at 2272 (emphasis added). Tavoulareas himself indicated at trial that Atlas became Emmanuel’s and Peter’s company upon Comnas’ departure, Tr. at 1835, but he also testified that Hoffmann had been offered Comnas' share of Atlas stock, Tr. at 4151; see also RE at 2436. At any rate, it is undisputed that Hoffmann rejected any offer to become a part owner of Atlas and returned to Mobil after six months. Tr. at 2273; see also RE at 2345 ("We [at Mobil] made H.F. Hoffmann ... available as an interim manager of Atlas.’’) (emphasis added).


. Later, when Golden’s inquiries threatened to interfere with the development of the Post story, Tyler offered Golden credit as a "special correspondent” if Golden would forego his independent activities. Golden accepted, but took no further part in reporting or preparing the Post story. Because of Golden’s limited involvement in the ultimate publication, the original panel in this case affirmed the j.n.o.v. for Golden. 759 F.2d at 136-37, 165. The panel's opinion with respect to Golden was upheld by this court en banc. 763 F.2d at 1481.


. Post Chairman of the Board Katherine Graham was also named in the complaint, but the District Court dismissed her from the action prior to trial, and the plaintiffs did not contest that ruling.


. Cf. Hutchinson v. Proxmire, 443 U.S. 111. 135, 99 S.Ct. 2675, 2688, 61 L.Ed.2d 411 (1979) (noting that Hutchison, held to be a private figure, never participated in debate about public expenditures); Wolston v. Reader's Digest Ass’n, Inc., 443 U.S. 157, 168, 99 S.Ct. 2701, 2707-08, 61 L.Ed.2d 450 (1979) (noting that Wolston, a private figure, never participated in debate about Soviet espionage).


. Time, Inc. v. Firestone, 424 U.S. 448, 96 S.Ct. 958, 47 L.Ed.2d 154 (1976).


. According to Tavoulareas, anonymous notes concerning Samarco and Atlas had been circulated to journalists and government officials. Tr. at 1344-46.


. Tavoulareas believed that Mobil was under no legal obligation to disclose this information. Tr. at 1882-83; cf. Firestone, 424 U.S. at 455, 96 S.Ct. at 966.


. Admittedly, the Post was the first general circulation publication to discuss the most controversial aspect of the Mobil-Samarco-Atlas deal — Peter's participation. We recognize that publications cannot "create their own defense by making the claimant a public figure," Hutchinson, 443 U.S. at 135, 99 S.Ct. at 2688, and that everything that is “newsworthy” is not necessarily a public controversy, Wolston, 443 U.S. at 167, 99 S.Ct. at 2707. But no precedent requires that the first newspaper to report on a pre-existing public dispute be held more strictly liable than less resourceful periodicals that hold back and follow its lead. We decline to create such a precedent, which has nothing in law or logic to commend it.


. The law of the District of Columbia prescribes substantially the same standard for granting a motion for judgment notwithstanding the verdict. See, e.g., Washington Welfare Ass’n v. Poindexter, 479 A.2d 313, 315 (D.C. 1984).


. We note preliminarily that, in his testimony at trial, Tavoulareas indicated that the "set up” allegation was defamatory and false because it wrongly suggested that his admitted involvement in Atlas .matters was improper. Tr. at 4235-39, 5158-62; see also Brief for Appellant at 4. He testified, and the jury reasonably could have found, that Mobil’s conflict of interest rules permitted Tavoulareas to "make recommendations” and "negotiate” regarding Atlas so long as he abstained from ”mak[ing] decisions.” Tr. at 4136, 4162. But, regardless of whether Tavoulareas’ conduct squared with Mobil’s ethical norms at the time, the First Amendment grants the Post the absolute right to express its opinion about the propriety of Tavoulareas’ involvement in Atlas’ matters. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 339-40, 94 S.Ct. 2997, 3006-07, 41 L.Ed.2d 789 (1973); Oilman v. Evans, 750 F.2d 970, 974-75 (D.C.Cir.1984) (en banc), cert. denied, 471 U.S. 1127, 105 S.Ct. 2662, 86 L.Ed.2d 278 (1985).


. The Post contends that Tavoulareas' "complaint did not allege such an implication, [that] no such implication was before the jury, and this Court should therefore disregard it.” Brief for Appellee at 49. We need not dwell on this threshold argument in light of our conclusion, as discussed below, that the proffered interpretation is unreasonable as a matter of law.
The dissent would go even further and advance a different defamatory meaning, namely that ‘Tavoulareas misused Mobil assets and his position as president to advance Peter in Atlas.” Dissent at 819. To a point, this position seems but a reformulation of Tavoulareas’ charge that the article is properly interpreted as suggesting Tavoulareas "set up” the entire arrangement for Peter, a charge necessarily implicating a misuse of corporate assets.
But beyond this, the dissent now appears to be suggesting that the article alleges a breach of fiduciary duty and misuse of corporate assets even accepting that the "set up” charge is limited to setting up Peter in Atlas. See Dissent at 820 n. 27 (characterizing "entire arrangement" as "separately defamatory”). This reading is infected with several fatal problems. For one, this view, which the dissent trumpets as the "central defamatory meaning” of the article, has *56not been pressed on appeal by Tavoulareas. Rather, as we have noted in text, Tavoulareas urges the "entire arrangement" view. We should have thought it beyond peradventure that an appellate court in a defamation action should refrain from embracing a defamatory interpretation of the underlying article that has not been pursued by the allegedly defamed individual. But even if we address the merits of this argument, we both doubt the plausibility of the new interpretation and, more importantly, quite frankly fail to see what it adds. As to plausibility, we point to the Peterson memorandum, which the dissent champions as a strong, if not definitive, statement of the article’s "true" meaning. Peterson, it will be recalled, complained that the story lacked "a dollar-and-cents angle" and asked if "Mobil’s shareholders los[t] anything." RE at 2486. Thus, Peterson certainly missed what the dissent views as the article’s "central defamatory theme.”
Moreover, characterizing Tavoulareas’ underlying conduct as misuse of corporate assets, as the dissent would have us do, rather than as nepotism, would seem to change nothing. Both labels refer to the same nucleus of alleged facts, and, as we hold below, those facts are true. Tavoulareas did "set up” Peter in Atlas, and whether one characterizes his activities toward that end as misuse of corporate assets or nepotism is of no consequence. Indeed, the passage of the original panel opinion quoted by the dissent equates misuse of assets with nepotism. See Dissent at 820 n. 27 (quoting 759 F.2d at 111). As far as we can discern, the dissent’s real complaint is that Tavoulareas’ actions, although nepotistic, were taken with the intent to benefit Mobil and therefore were not an abuse of corporate position. See Dissent at 819 n. 23. But as we have already noted, the Post has the absolute right to express its opinion on the propriety of Tavoulareas’ involvement in Atlas’ affairs. See supra note 15. Accordingly, because we find no independent substance to the dissent’s "central defamatory meaning," we will treat this case as it has been litigated by the parties, see Brief of Appellant at 26; Brief of Appellees at 49-51, namely, that the alleged wrongdoing lay in engineering the entire corporate arrangement for Peter's benefit. Therefore, to the extent that specific items from the record are employed by the dissent to buttress its "central defamatory meaning" theory, we will treat them as if they were employed to support Tavoulareas’ theory of the case.


. We similarly reject Tavoulareas’ other interpretation of the "set up" allegation. Specifically, he claims that ”[t]he article was quite explicit about what it meant by the 'set up’ charge — that plaintiff had personally urged Comnas to bring in his son." Reply Brief for Appellant at 13 n. 12; see Brief for Appellant at 20. Tavoulareas fails to explain why a reasonable reader would conflate the "set up” allegation with the "personally urged" allegation also contained in the article. The phrase "set up" appears as the key language in both the story’s headline and lead sentence; it succinctly expresses the nepotism theme contained in the entire article. In contrast, the "personally urged” allegation first makes its appearance well into the article, in the twenty-third paragraph, along with a number of other factual allegations supporting the general averment that Tavoulareas "was involved personally in several key decisions and actions relating to Atlas.” ¶ 20, The article expressly relates — indeed in the very next sentence — that the "personally urged" allegation was denied by Tavoulareas, whereas all the other supporting facts were reported as undisputed. Moreover, Tavoulareas concedes that the truth of the nepotism charge does not depend on whether he had expressly asked Comnas to take Peter in as a partner in Atlas. Tavoulareas and his witnesses testified at trial that his position as president and chief operating officer of Mobil may have inspired Comnas to offer Peter a position in Atlas in the hope that such a favor might secure business from Mobil. See Tr. at 1295-96, 1455, 1516, 1648; cf. Brief for Appellant at 20. It would be unreasonable, we believe, for a reader to mistake the story’s central and unequivocal "set up” allegation for the secondary and expressly equivocal allegation that Tavoulareas "personally urged" Comnas to hire Peter.
The dissent suggests that we have embraced a "divide and conquer” strategy in this respect, urging in particular that the "personally urged" statement may have been published with actual malice. Dissent at 825-26 & n. 33. For the reasons already stated, we find it impossible under the circumstances here to conclude that, even if false, the statement was published with actual malice where, among other things, Tavoulareas’ denial of the charge appeared in the very next sentence. Under the well-settled standards described in the text, see infra pp. 789-90, this statement falls woefully short of the daunting requirements of actual malice.


. See also ¶ 4 (Mobil "provided Atlas with office space”); ¶ 5 (Mobil "creat[ed] work for Atlas at a time when the shipping industry was severely depressed”); ¶79 (Tavoulareas "intervened” in Atlas after Comnas and Peter had disputes); ¶ 82 ("Tavoulareas dispatched one of his senior shipping executives, Herman [sic] F. Hoffmann, to London to help run Atlas”).


. See Washington Post v. Chaloner, 250 U.S. 290, 293, 39 S.Ct. 448, 448, 63 L.Ed. 987 (1919) (“A publication claimed to be defamatory must be read and construed in the sense in which the reader to whom it is addressed would ordinarily understand it.”); W.P. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser and Keeton on The Law of Torts, § 111, at 780, 782-83 (5th ed. 1984) ("No mere claim of the plaintiff can add a defamatory meaning where none is apparent from the publication itself ... and it remains a question for the court whether the meaning claimed might reasonably be conveyed.”) (footnote omitted); L. Eldredge, The Law of Defamation, § 9, at 4-45 (1978).


.The article itself repeatedly refers only to Atlas when discussing Tavoulareas’ role: "provide[] Atlas with office space,” ¶4; "create work for Atlas at a time when the shipping industry was severely depressed,” ¶ 5; "fofce[ ] the resignation in 1975 of ... Comnas, who had been recruited a year earlier by Tavoulareas to set up Atlas,” ¶ 24; "Tavoulareas dispatched ... Hoffman to London to help run Atlas,” ¶ 82. Passages such as these, focused only on Atlas, in no way suggest that Samarco was created to benefit Peter. When the article does turn to the formation of Samarco, it offers the following discussion:
*58"The initial invitation from the Saudis was turned down ... consistent with our normal policy of providing our own transportation and not permitting preference shipping,” Mobil said last week.
But Mobil officials said they subsequently perceived a greater threat from preference shipping. Sources said Mobil then dispatched two negotiators to Jeddah in Saudi Arabia to push Mobil as a partner. One of the negotiators was Mobil's Mideast agent, W. Jack Butler, and the other was the Greek shipping executive, Comnas, who was recruited personally by Tavoulareas to advise Mobil on how to set up an independent shipping concern.
¶¶ 50-51. Surely the reporting of Mobil's own explanation for its entry into Samarco, along with the names of Mobil’s negotiators with the Saudis, provides not the slightest support for an interpretation that the entire Mobil-Samarco-Atlas arrangement was "set up” for Peter.


. The dissent maintains that the words of the article suggest by "innuendo” that the entire Samarco arrangement was crafted by Tavoulareas for Peter’s benefit. Dissent at 825. "Innuendo,” however, is a common law term of art that refers only to defamatory implications that depend upon the recipient reading in an extraneous fact (the "inducement"). See Restatement (Second) of Torts § 563(f). What the dissent really means, it seems, is not that the article's defamatory meaning depends on extrinsic circumstances, but rather that the juxtaposition of facts, nondefamatory and true in themselves, gives rise to the broader defamatory meaning urged by Tavoulareas. While it cannot be gainsaid that defamation can be subtly implied as well as directly stated, that sensible proposition lacks force where, as here, the charge is direct and straightforward, trumpeted in the opening paragraph ("Mobil Oil Corp. president William P. Tavoulareas set up his son five years ago as a partner in a London-based shipping management firm.”) and featured in the story's headline ("Mobil Chief Sets Up Son In Venture"). The thrust of the piece is that Peter was young and inexperienced in the shipping business, and that his meteoric rise to partnership in Atlas was an act of favoritism. That theme appears throughout the article, in chronicling Peter’s becoming “an overnight success” and maintaining "a highly affluent lifestyle," ¶ 6; in reporting that the SEC has reopened its investigation into the role Mobil’s president played in his son’s partnership in Atlas, ¶ 18; in recounting the specific factual allegations of Tavoulareas’ personal involvement in matters pertaining to Atlas, ¶¶ 20 — 26; in recounting Kousi’s observation that ”[a]t his age, [Peter] wasn’t a genius, nor was he terribly experienced in shipping," ¶ 28; in recounting Dr. Piro’s comment that Tavoulareas "expressed his interest ... as ‘giving Peter a little nudge to get him along,’ ” [f 29; and in describing Peter’s educational and work experience, ¶¶ 30 — 31. Indeed, the dissent's charge of defamation by "implication," in the face of the straightforward charge of nepotism unabashedly pursued throughout the article, falls prey to the dissent's own oft-repeated criticism of "failing to consider the article as a whole.” See, e.g., Dissent at 820.


. Even if the cited memoranda were relevant to the pure legal question of whether the article can reasonably be read to convey the alleged implication, we would find them inherently ambiguous and of little probative value. For example, Tavoulareas makes much of Tyler’s statement that "[o]ur story does show that Mobil’s decisions in this case were not made for the traditional business reasons, or for the reasons stated by Mobil." RE at 2489. But Tavoulareas fails to note that Tyler also wrote the following: ‘‘[T]he story doesn’t say that the formation of *59Atlas and Samarco was a bad business decision that cost Mobil’s shareholders money. It doesn’t need to say that in order to be a good story____ [Wje have essentially said that it was not a big surprise that in the wake of the embargo there would be fear in the oil industry that the Saudis would extend their influence to shipping." RE at 2489-90. It is entirely possible that Tyler’s views in the memorandum — expressed in reaction to criticism from another Post employee — reflected his own personal views, but not the facts that made it into the November 30 article. Cf. RE at 2490 ("[Hjopefully we will learn more about all this after we get our initial effort into paper.”).


.The dissent also contends that our ruling is at war with this court’s decision in McBride v. Merrell Dow and Pharmaceuticals, Inc., 717 F.2d 1460 (D.C.Cir.1983). Not true. McBride was a defamation action brought by a doctor who served as an expert witness in a tort suit against a magazine that reported on the trial. In that case, we accepted the contention that one of three allegedly defamatory statements could possibly bear a defamatory meaning; at the same time, we rejected the contention that two others had any defamatory import at all. McBride thus concerned the question whether the very different statements at issue in that case could support any defamatory meaning at all. The dissent’s comparison of McBride to the instant case is, in consequence, unhelpful. In this case, we have found the “set up" charge to be defamatory; the dispute is over the sweep of the statement. We reiterate: Let there be not the slightest doubt that we accept the proposition that the “set up” statement defames Tavoulareas by charging him with nepotism. The dissent, in contrast, insists that the statement sweeps more broadly, charging Tavoulareas with setting up the entire Mobil-Samarco-Atlas arrangement solely for Peter’s benefit. Thus, the specific holding of McBride — that one of three statements could bear some defamatory meaning — does not bear upon, much less resolve, which of two defamatory meanings the statement in our case bears.
Moreover, it would twist McBride unconscionably to suggest that it stands for the remarkable proposition that courts must always find a defamatory meaning or, more precisely, embrace the most sweeping defamatory meaning in a challenged statement. Indeed, in accepting the possible defamatory meaning of one of three statements in that case, the court warned that it was "troubled” by such libel suits and did not want its holding to be construed as "license to harass." Id. at 1461. We therefore suggested that the District Court "proceed upon remand in a manner that will minimize, so far as practicable, the burden a possibly meritless claim is capable of imposing upon free and vigorous journalism." Id. at 1461-62. Thus, both the specific holding and the “general tone,” as it were, of McBride provide slim support indeed for the dissent’s sweeping interpretation of the “set up” charge.


. First, the dissent cites a cartoon from the Service Union Reporter "depicting William as an indulgent father giving some Mobil ships to Peter ‘to play with.'" Dissent at 819 n. 25. Although this cartoon clearly suggests that Peter's position in shipping management was nepotistic, it indicates nothing about Samarco. Indeed, it is entirely consistent with the interpretation which we hold to be legally correct. Moreover, this cartoon was accompanied by an article. See Plaintiffs Trial Exhibit 551. This Service Union article essentially recounts the substance of the two Post stories, noting that “William Tavoulareas set up his son five years ago as partner in a London-based shipping-management firm.” The Service Union Reporter thus clearly supports our interpretation of the November 30 article.
The dissent also points to the trial testimony of a former Commissioner of the Internal Revenue Service. Dissent at 819 n. 25. However, nothing in this testimony suggests that the former Commissioner embraced the view that the entire Mobil-Samarco-Atlas arrangement was "set up” for Peter; indeed, nothing in any way indicates he adopted any particular interpretation of the article. The use of the term “corporate incest” adds nothing. The dissent cannot in good conscience twist such a general descriptive phrase into an endorsement of a particular view.


. The very portion of the Post's closing argument that the dissent quotes specifically states that Tavoulareas had a "good business reason to go into the Samarco venture"; saw "a good business reason to have an independent ship management firm”; and "took advantage of those good business reasons to see to it that his son, Peter, was set up for the rest of his life.” Dissent at 822-23 (quoting Tr. 4491-92). This passage certainly seems to be reading the *60article to say that Peter was set up in Atlas, not that the entire Mobil-Samarco-Atlas arrangement was set up for Peter. The fact that the Post’s counsel, in the heat of closing argument, later utters the words "Samarco was set up" in describing the series of transactions that led to the entire arrangement in no way indicates that Samarco was set up for Peter. Indeed, in the very same passage, the Post's counsel acknowledges there were "good business reasons to go into the Samarco venture.” Id. There is thus no departure by the Post from its theory of the case at trial, as the dissent would have it. See Dissent at 822.


. The follow-up story published by the Post characterizes the article that is the focus of this lawsuit as "describing the involvement of Mobil’s president in setting up his son as a partner in Atlas Maritime Co. and thereafter participating in several key decisions that enhanced his son’s position and ensured the firm’s success." Wash. Post, Dec. 1, 1979, at A3, reprinted in Supplemental Brief for Appellees, App. at 14. This same interpretation — that Tavoulareas "set up” Peter in Atlas — has consistently been advanced by the Post throughout this litigation. See, e.g., Tr. 133-36 (opening argument); Transcript of Oral Argument at 27 (Feb. 10, 1984) (argument before original panel).


. We also reject Tavoulareas’ suggestion that the SEC’s decision not to take enforcement action against him precludes us from considering record evidence of the truth of the Post story. Brief for Appellant at 17a-17b. The lack of SEC enforcement action does not suggest, much less prove, that the SEC sanctioned his conduct. Cf. Heckler v. Chaney, 470 U.S. 821, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985). For example, the SEC may have let the matter drop only because SEC officials disagreed over whether the Commission’s then-existing rules unambiguously required full disclosure of relationships involving children not living in the same household. See Securities Laws and Corporate Disclosure Regulations, 1982: Hearings Before the Subcommittee on Oversight and Investigations of the House Committee on Energy and Commerce, 97th Cong., 2d Sess. 261-62 (1982) (testimony of Stanley Sporkin, former Director of SEC Enforcement Division).


. Tavoulareas also testified that he spoke across the Atlantic by telephone to Peter virtually every day. Tr. at 1463, 1608.


. Specifically, the dissent enumerates four items of "crucial” evidence that we are charged with omitting. The first body of evidence is employed to suggest that Mobil in the abstract, with Tavoulareas merely executing Mobil’s will, was responsible for recruiting Comnas. The dissent reaches this idealized but baseless vision of corporate life at Mobil utterly without regard to Tavoulareas’ own testimony. By Tavoulareas’ account, it was he, Tavoulareas, Mobil’s Mr. Inside and architect of the Saudi strategy, who recruited Comnas, not Mobil’s Mr. Outside, Rawleigh Warner, or one of Tavoulareas’ underlings. Moreover, the context of the specific statement cited by the dissent, Warner’s "absolute natural” exclamation, makes it clear that Warner was merely reacting to Tavoulareas’ statement that Mobil was soon to join Samarco and that Comnas was likely to be tapped to manage Samarco's ships, not making a decision on behalf of Mobil to employ Comnas. See Tr. at 1514-15. Second, while we credit Warner's general testimony that Tavoulareas did nothing to further Peter’s career in Atlas, we also, not surprisingly, accept Tavoulareas’ own lengthy testimony as to his own, specific activities on behalf of Atlas, which we recount in the text that follows. See abo supra p. 784 (quoting Tr. at 1534). In crediting Tavoulareas’ own statements we are not, as the dissent accuses, Dissent at 826 n. 35, invading the jury’s function because we also accept Warner’s testimony, which does not contradict Tavoulareas’. Indeed, the four-thousand page transcript admits of one and only one reading — during his tenure at Mobil, Tavoulareas was firmly in control of the affairs of day-to-day management, including the Samarco-Atlas arrangement. The record is crystal clear that Tavoulareas took credit for recruiting Comnas, and not one shred of evidence is to the contrary. As to the third item of evidence, Tavoulareas’ testimony that he counselled Peter not to leave Lemos, this fact, which we credit, obviously says nothing about what Tavoulareas did with respect to Peter's future once his 24-year old son, fresh from business school, decided to embark on the venture with George Comnas. There is nothing in logic or common sense to suggest that a dutiful father would not assist his son in a venture even if the son had been counselled not to leave his then-present post. Fourth, the dissent’s plaudits concerning Tavoulareas’ abiding by Mobil’s conflict of interest policies are of dubious validity inasmuch as it is undisputed that Mobil’s board was informed that Tavoulareas would not be involved at all with Atlas matters, a representation that was not borne out by subsequent events, as we discuss in due course.


. We observe that it was in March 1975 (one month before his Mobil-engineered departure) that Comnas was first informed of Mobil’s dissatisfaction with his performance. That visit to the woodshed occurred in a meeting with Tavoulareas and Paul Wolfe. The meeting was held in Tavoulareas’ office. Tr. at 1329; cf. 567 F.Supp. at 658 (testimony of Lewis Lapham, an outside director of Mobil, that "he did not believe that [Tavoulareas] played a personal role in Atlas”).


. Although Mr. Warner took the ultimate responsibility for the decision to encourage Comnas to depart, a point emphasized by the dissent, Dissent at 826-28. Warner testified without contradiction that at that April meeting in Tavoulareas’ office "every one of us simultaneously and individually reached [the] conclusion [that Comnas had to be removed].” Tr. at 1534. A decision made in Tavoulareas’ office with Tavoulareas participating can scarcely be characterized, as the dissent would, Dissent at *63827, as non-involvement by Mobil’s president in Atlas-related decisionmaking.


. Atlas later reimbursed Mobil for Comnas’ salary pursuant to Tavoulareas’ decision that Atlas would have to pick up the tab if Comnas failed to perform satisfactorily for Mobil. Tr. at 1340.


. The dissent does not realistically draw the foregoing facts into question. Rather, our colleague basically resorts to name-calling, accusing us of ”mischaracter[izing]’’ Tavoulareas’ undisputed, detailed involvement in Atlas. See Dissent at 827. The gravamen of the dissent’s complaint in this respect seems to be that Tavoulareas’ hands-on approach vis-a-vis Atlas was consistent, as the dissent sees it, with Mobil’s conflict of interest policy. But that is neither here nor there; the question is whether the Post reported the truth when it laid the "set up” charge at Tavoulareas’ feet, regardless of whether his multifarious activities concerning Atlas comported with Mobil’s internal code of conduct. See also supra note 15.
We note that, because plaintiffs proof of falsity was inadequate to sustain a favorable jury verdict under a preponderance of the evidence standard, we need not decide whether public figures are required to show falsity by clear and convincing proof. Compare Firestone v. Time, *64Inc., 460 F.2d 712, 722-23 (5th Cir.) (Bell, J., specially concurring) (expressing view that clear and convincing proof standard applies to issue of falsity vet non), cert. denied, 409 U.S. 875, 93 S.Ct. 120, 34 L.Ed.2d 122 (1972) with Goldwater v. Ginzburg, 414 F.2d 324, 341 (2d Cir.1969) (expressing contrary view), cert. denied, 396 U.S. 1049, 90 S.Ct. 701, 24 L.Ed.2d 695 (1970).


. Tavoulareas also points to allegations in the Post article regarding possible SEC violations as false and defamatory. But, as the original panel unanimously concluded, those allegations are not properly before us as a basis of liability because they were not specifically pleaded as libelous. 759 F.2d at 127, 150 n. 8.


. Even if Tavoulareas were falsely defamed by the "dispatch” allegation, the evidence in the record supporting that allegation clearly precludes any inference of actual malice. It was uncontroverted at trial, and not disputed on appeal, that Dr. Piro told Tyler that he had personally heard Tavoulareas tell Mobil vice president Everett Checket "that he had sent Hoffmann over to Atlas after Comnas had left to kind of get it in shape." Tr. at 3720-21. But cf. infra note 54 (discussing Checket’s failure to recall such a conversation). Tyler was skeptical of Piro as a source in light of his estrangement from the Tavoulareas family, but the article clearly noted both that Piro was a source for the "dispatch” allegation and that he was estranged from the Tavoulareas family. Moreover, Tyler did not rely solely upon Piro; indeed, Mobil itself gave the Post reason to believe Piro’s eyewitness account of Tavoulareas’ alleged statement to Checket. Mobil’s prepublication letter to Tyler admitted that “Mr. Tavoulareas played a personal role in arranging [Comnas’] departure" and suggested that Tavoulareas was similarly involved in the ensuing decision to send Hoffmann to Atlas. RE at 2341, 2345. And, as we have noted, Tyler had abundant evidence before him that Tavoulareas often played a prominent role in Atlas matters. There can be no doubt that the Post’s description of Hoffman’s dispatch was " ‘one of a number of possible rational interpretations’ of an event ‘that bristled with ambiguities’ and descriptive challenges for the writer.” Bose, 466 U.S. at 512, 104 S.Ct. at 1966 (quoting Time, Inc. v. Pape, 401 U.S. 279, 290, 91 S.Ct. 633, 639, 28 L.Ed.2d 45 (1971)).


. We examine the reasonableness of the jury verdict in light of the "serious doubt” test, which imposes a less onerous burden on defamation plaintiffs than the other, disjunctive prong of the actual malice standard, knowledge of falsity.


. Contrary to Chief Judge Wald’s charge in her concurring opinion, see Concurring Opinion at 805-06, we conduct the requisite independent review in this case without relying on Bose to permit a greater intrusion into the jury function than would ordinarily be permissible under traditional j.n.o.v. standards in defamation cases. The "rigorous scrutiny” that Chief Judge Wald detects in our analysis, see id. at 804, derives not from an application of some possible additional and more intrusive form of independent review sanctioned by Bose, but from an application of both the settled and universally accepted principle of careful appellate review in defamation cases, see Sullivan, 376 U.S. 254, 84 S.Ct. 710, St. Amant, 390 U.S. 727, 88 S.Ct. 1323, and the exacting requirement of clear and convincing evidence. Thus, the rigorous scrutiny we have used, derived as it is from Sullivan itself, as well as St. Amant, existed long before Bose and the ensuing dispute over its interpretation. We have been careful throughout to unswervingly apply the Sullivan-St. Amant standard, nothing more, nothing less.


. At trial, plaintiffs attacked Tyler for crediting the Subcommittee staff interview since Comnas was not placed under oath. But there is not a shred of evidence that that factor gave Tyler or the Post editors any pause, nor can we divine why a reasonable jury would infer that it did. Cf. Tr. at 3958; 18 U.S.C. § 1001 (generally prohibiting false statements to the Government). Plaintiffs had every opportunity to cross-examine Stockton and took advantage of that opportunity, but did not even attempt to establish that the procedure of conducting an interview sans oath was unorthodox or inconsistent with the Subcommittee’s customary procedures.


. Kousi testified that he once heard a "reference” to Comnas “having been involved in a scandal in Italy" concerning overpricing for crude oil when Comnas worked for Exxon, but he could not remember who made the "reference" or what Comnas was alleged to have done. Tr. at 3176, 3177. Moreover, Kousi never testified that he told Tyler of this rumor.


. Although Tyler had been told by Kousi that Comnas’ management of Atlas "wasn’t as good as [his] credentials said he would be” and that Comnas turned out to be a "mistake,” Tr. at 850, he was also aware that Comnas had been retained by Mobil as a consultant after he left Atlas.


. The dissent argues that the Post “knew that Comnas was not trustworthy” because "Piro had told Tyler of previous fraudulent scandals in which Comnas was involved.” Dissent at 828 (emphasis in original). But in virtually the next breath, the dissent concludes that Piro is "unknowledgeable” and "ignorant." Id. at 832-33. We cannot help observing that the dissent thus places itself in the anomalous position of contending that it was indicative of actual malice for the Post not to rely on an "unknowledgeable’’ source, The dissent compounds its error by blithely ignoring the specific indicia of Comnas’ reliability — based on uncontroverted evidence in the record — which were before Tyler in preparing the article, not the least of which was Tavoulareas' own testimony before the SEC. See supra pp. 790-92. The dissent also chooses to ignore Mobil’s own prepublication silence about the supposedly dark character of Comnas, which is all the more odd in light of Mobil — through Tavoulareas — and Comnas having been business bedfellows after Comnas’ Exxon contretemps.


. Both Tavoulareas and the dissent, in complaining about the Post's failure to introduce Comnas’ deposition, refuse to acknowledge that at trial Tavoulareas took the position that Cornnas’ deposition should be excluded from evidence because it was incomplete due to objections interposed by Congressional counsel. Tr. at 3729.


. We recognize that each individual piece of evidence cannot fairly be judged individually against the standard of clear and convincing evidence. Plaintiffs are entitled to an aggregate consideration of all their evidence to determine if their burden has been met. Even upon consideration and aggregation of all of Tavoulareas’ asserted evidence of actual malice, see supra pp. 790-93, infra pp. 795-98, however, we conclude that he has failed to surmount the "clear and convincing” evidentiary obstacle.


. The dissent suggests that the Peterson memorandum could logically encompass the "personally urged” allegation. Dissent at 830-31. This, in our view, is an unreasonably strained interpretation of the memorandum. The "impossible to believe” passage expressly relates to the "scheme" being’ set up by Tavoulareas, which we believe could only mean the entire Samarco-Atlas arrangement or, more naturally, the setting up of Peter in the arrangement. Nothing in the broad, impressionistic memorandum authored by an editor unsteeped in the facts of this complex corporate arrangement suggests any doubt about the' accuracy of a specific event chronicled in the article. And we again note that the "personally urged” statement in the piece itself was coupled with a statement of Mobil’s written denial of that charge, an even-handed approach that scarcely bespeaks the presence of actual malice.


. The danger of admitting ill-will or bad-motive evidence is that the jury will mistakenly hold the defendant liable for his attitude toward the plaintiff rather than his attitude toward the veracity of his statements concerning the plaintiff. If the trial judge nonetheless determines in his or her sound discretion that such evidence should be admitted under Federal Rule of Evidence 403, the judge must seek to minimize the danger of unfair prejudice. Cf. Westmoreland v. CBS, Inc., 596 F.Supp. 1170, 1172 n. 1, 1178 (S.D.N.Y.1984).


. "Seven Sisters” is a colloquial term to describe the seven largest oil companies.


. Cf. In re Network Coverage of the Democratic National Convention, 16 F.C.C.2d 650, 658 (1969) ("[W]e [the FCC] are not passing judgment on the quality of the networks' coverage. It is the role of the public, critics, and students of the mass media, either to comment or be critical with regard to such matters.”).


. Woodward testified that he used the term “holy shit story” to describe a kind of story he was looking for from his reporters. According to Woodward, the term "came from coverage of the Watergate story” and his own reaction to hearing the courtroom admission of one of the defendants charged with the Watergate break-in that he had previously worked for the CIA. Tr. at 3952.


. In reaching this holding we remain well within the parameters of review that we marked out at the beginning of this analysis. See supra pp. 775-78. Under traditional j.n.o.v. standards, we are required to credit all "permissible inferences" that may have been drawn in plaintiffs favor. See, e.g., Alioto v. Cowles Communications, Inc., 519 F.2d 777, 780 (9th Cir.), cert. denied, 423 U.S. 930, 96 S.Ct. 280, 46 L.Ed.2d 259 (1975), quoted in Supplemental Brief for Appellant at 8. In our view, an inference of "reckless disregard” drawn from evidence of managerial pressure to produce high-impact stories is not permissible. As we state in the text, we believe such an inference is permissible only where there is evidence of distorting pressure— that is, some showing of pressure for high-impact stories without regard for accuracy.


.The dissent suggests that our position is at odds with the Post, contending that the Post conceded the point that pressure to produce high-impact stories is some evidence of the reckless publication of the defamatory falsehoods against Tavoulareas. Dissent at 54. Our reading of the Post's position, however, suggests substantial alignment with our express holding. First, the Post argues that "evidence that a news- ' paper engages in investigative reporting, even ‘high-impact’ or 'hard-hitting’ investigative reporting, is an entirely inappropriate consideration in imposing liability for defamation." Supplemental Brief for Appellees at 28 (footnote omitted). Next, the Post states that “ ‘excessive pressure’ brought to bear upon a reporter to come up with a ‘sensationalistic’ story" may be a relevant consideration in determining “whether that reporter published a ‘calculated falsehood.’ ” Id. Pressure that is "excessive,” as we read the Post's suggested standard, is not merely "heavy” or "intense” pressure to produce high-impact stories, but rather pressure to produce such stories without regard for their truth.


. For example, Tavoulareas asserted that the Post acted with constitutional malice in excluding from the article the favorable comments of Lewis Lapham, an outside director of Mobil, that "the Mobil board of directors consistently reviewed the relationship between Mobil and Atlas and the board was completely satisfied with all aspects of it" and that "he did not believe that plaintiff played a personal role in Atlas.” 567 F.Supp. at 658; see Supplemental Brief for Appellant at 25; Brief for Appellant at 15, 42. As Judge Gasch observed, however, the article "did include at least three paragraphs that conveyed almost everything that Lapham had said.” 567 F.Supp. at 658. More fundamentally, the Post had good reason to discredit Lapham’s comments in light of the overwhelming evidence of Tavoulareas’ actual role, known to the newspaper before publication but presumably unknown to Lapham. In light of Tavoulareas’ admitted involvement in Atlas matters, it is remarkable that he would now invoke the statements of an outside director who, like Borch and Williams, was likely led to believe, erroneously, that Tavoulareas had entirely divorced himself from those matters. Tr. at 3550, 3588-89.


. Absence of deadline pressure has been found relevant in actual malice inquiries only to negate defendants’ excuses for inadequate investigation of their stories. See, e.g., Goldwater v. Ginzburg, 414 F.2d at 339. No such situation is presented here.


. Tavoulareas does not contest and we assume, without deciding, that Piro, a nonmedia defendant, is protected by the Sullivan standard of actual malice when sued by a public figure.


. Piro told Tyler and Golden that he overheard Tavoulareas telling Everett Checket that he (Tavoulareas) had dispatched Hoffmann to Atlas. Tr. at 3720-21. Checket testified that he did not "recall” such a conversation. Tr. at 2847. (He did not flatly deny that the conversation had occurred, although his answer to the four preceding questions on other subjects had been an unequivocal, "Never." Tr. at 2846-47.). Even if Piro’s testimony is disbelieved, there is no evidence that Piro knew that his statement was false or recklessly disregarded the probability that it was false.


.Moreover, even if the Lemos job allegation were defamatory, the record falls far short of providing clear and convincing evidence that the statement was made with actual malice. Indeed, Tavoulareas’ own testimony before the SEC was that he had played no role in getting Peter the job but that “Lemos ... was a personal friend” and “must have known [Peter] was my son.” RE at 2414.